Exhibit 10.4

Execution Version

SECURITIES PURCHASE AGREEMENT

by and between

GTC Biotherapeutics, Inc.

and

LFB Biotechnologies S.A.S.

June 18, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page 1.    DEFINITIONS    1 2.    PURCHASE AND SALE    5 3.   
SHAREHOLDER APPROVAL    5 4.    FIRST CLOSING    6 5.    OPTION CLOSINGS    9 6.
   RIGHTS OF PARTICIPATION/FIRST REFUSAL    11 7.    REPRESENTATIONS AND
WARRANTIES OF THE COMPANY    14 8.    PURCHASER’S REPRESENTATIONS AND WARRANTIES
   20 9.    BOARD REPRESENTATIVES    22 10.    CERTAIN OWNERSHIP ISSUES    24
11.    GUARANTEES AND OTHER OBLIGATIONS AND COVENANTS OF THE COMPANY    25 12.
   PUBLIC STATEMENTS    27 13.    REGISTRATION RIGHTS    27 14.   
INDEMNIFICATION AND CONTRIBUTION    31 15.    MISCELLANEOUS    34

 

Exhibit A   Form of Certificate of Designations of Series E-1 10% Convertible
Preferred Stock Exhibit B   Form of Certificate of Designations of Series E-2
10% Convertible Preferred Stock Exhibit C   Form of Escrow Agreement

 

-i-



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) dated as of June 18, 2009
is made by and between GTC Biotherapeutics, Inc., a Massachusetts corporation,
(the “Company”), and LFB Biotechnologies S.A.S., a société par actions
simplifiée established under the laws of France (the “Purchaser”).

RECITALS

A. The Company and the Purchaser have entered into a Loan Agreement dated as of
the date hereof (the “Loan Agreement”) pursuant to which (i) the Company has
agreed to issue to Purchaser a secured note in the original principal amount of
$3,500,000 (the “Secured Note”) and (ii) the Company has agreed to issue to
Purchaser a convertible secured note in the original principal amount of
$4,512,268 (the “2009 Convertible Note”);

B. In accordance with the terms and conditions of this Agreement and pursuant to
exemptions from registration under the Securities Act of 1933 (as amended from
time to time, the “Securities Act”), which may include without limitation the
exemption afforded by Regulation S promulgated thereunder, the Company has
agreed to issue and sell, and the Purchaser has agreed to purchase (i) Series
E-1 10% Convertible Preferred Stock with a stated value of $12,000,000, which
Series E-1 Preferred Stock shall be convertible in accordance with the terms
thereof into shares of Common Stock (as defined below) of the Company,
(ii) Series E-2 10% Convertible Preferred Stock with a stated value of
$13,500,000, which Series E-2 Preferred Stock shall be convertible in accordance
with the terms thereof into shares of Common Stock and (iii) options to purchase
Series E-1 Preferred Stock with an aggregate face value of up to $6,000,000 and
Series E-2 Preferred Stock with an aggregate face value of up to $6,750,000.

NOW THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Purchaser
hereby agree as follows:

 

  1. DEFINITIONS

In addition to the terms defined elsewhere in this Agreement, (a) capitalized
terms that are not otherwise defined herein have the meanings given to such
terms in the Certificates of Designation (as defined herein) and (b) the
following terms have the meanings set forth in this Section 1:

“2008 Convertible Note” means that certain secured convertible note, dated
December 22, 2008, in the original principal amount of $15,000,000 issued by the
Company to Purchaser.

“2009 Convertible Note” has the meaning set forth in the recitals.

“Business Day” means any day except a Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.



--------------------------------------------------------------------------------

“Certificates of Designation” means, collectively, (i) the Series E-1
Certificate of Designation and (ii) the Series E-2 Certificate of Designation.

“Closing” means any closing of the purchase and sale of Securities pursuant to
the First Closing and any Option Closing, as applicable.

“Closing Date” means the date on which any Closing occurs, including the First
Closing Date and any Option Closing Date, as applicable.

“Common Stock” means the common stock, $0.01 par value per share, of the
Company, and any other class of securities into which such securities may
hereafter be reclassified or changed into.

“Convertible Notes” means, collectively, the 2008 Convertible Note and the 2009
Convertible Note.

“E-1 Option Shares” has the meaning specified in Section 5(a).

“E-2 Option Shares” has the meaning specified in Section 5(a).

“Escrow Agent” means an internationally recognized escrow agent or bank
designated by the Purchaser that is reasonably satisfactory to the Company.

“Escrow Agreement” means (i) the escrow agreement in substantially the form
attached hereto as Exhibit C (the “Escrow Agreement Form”) by and among the
Company, the Purchaser and the Escrow Agent, or (ii) alternatively, if agreed to
by both the Company and the Purchaser, a “Garantie a Premiere Demande” (or “On
Demand Guarantee”), which provides for substantially the same rights (including,
without limitation, the Company’s right to standard interest on the escrowed
amounts) among the Company and Purchaser as the Escrow Agreement Form; in either
case to be entered into on or prior to the First Closing Date.

“Firm E-1 Shares” has the meaning specified in Section 4(a).

“Firm E-2 Shares” has the meaning specified in Section 4(a).

“First Closing” means the Closing of the purchase and sale of Series E-1
Preferred Stock and Series E-2 Preferred Stock pursuant to Section 4, hereof,
subject to the satisfaction or waiver of the conditions to the First Closing
specified herein.

“First Closing Date” means the date on which the First Closing occurs, which
shall be no later than the third Business Day after the Shareholder Approval
Date.

“Loan Agreement” has the meaning set forth in the recitals.

“Material Adverse Effect” has the meaning specified in Section 4(c).

 

- 2 -



--------------------------------------------------------------------------------

“Mortgage” means the Mortgage, Security Agreement and Fixture Filing dated
December 22, 2008, as amended by that certain Amendment to Mortgage, Security
Agreement and Fixture Filing dated the date hereof.

“Option Closing” means any Closing of the purchase and sale of Series E-1
Preferred Stock for an aggregate purchase price of up to the Series E-1 Purchase
Option Amount and/or Series E-2 Preferred Stock for an aggregate purchase Price
up to the Series E-2 Purchase Option Amount pursuant to Section 5 hereof,
subject to the satisfaction or waiver of the conditions to such Option Closing
specified herein.

“Option Closing Date” means the date on which an Option Closing occurs.

“Option Exercise Date” has the meaning specified in Section 5(a).

“Option Exercise Notice” has the meaning specified in Section 5(a).

“Option Period” has the meaning specified in Section 5(a).

“Option Purchase Amount” has the meaning specified in Section 5(b).

“Options” means, collectively, the Series E-1 Purchase Option and the Series E-2
Purchase Option.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Preferred Stock” means, collectively, the Series E-1 Preferred Stock and the
Series E-2 Preferred Stock.

“Preferred Transaction Documents” means, collectively, this Agreement, the
Certificates of Designations and the Escrow Agreement.

“Secured Note” has the meaning set forth in the recitals.

“Securities” means the 2009 Convertible Note, the Preferred Stock and the
Underlying Shares.

“Security Agreement” means the Amended and Restated Security Agreement, dated
the date hereof, by and between the Purchaser and the Company.

“Series E-1 Certificate of Designation” means the Articles of Amendment to the
Company’s Restated Articles of Organization filed by the Company with the
Secretary of the Commonwealth of Massachusetts on or before the First Closing,
in the form of Exhibit A attached hereto.

“Series E-1 Conversion Price” has the meaning specified in the Series E-1
Certificate of Designation.

 

- 3 -



--------------------------------------------------------------------------------

“Series E-1 Per Share Purchase Price” equals $1,000 subject to adjustment for
reverse and forward stock splits, stock dividends, stock combinations and other
similar transactions of the Common Stock that occur after the date of this
Agreement.

“Series E-1 Preferred Stock” means shares of the Company’s Series E-1 10%
Convertible Preferred Stock issued hereunder having the rights, preferences and
privileges set forth in the Series E-1 Certificate of Designation.

“Series E-1 Purchase Amount” has the meaning specified in Section 4(a).

“Series E-1 Purchase Option” has the meaning specified in Section 5(a).

“Series E-1 Purchase Option Amount” means 50% of the Series E-1 Purchase Amount.

“Series E-2 Certificate of Designation” means the Articles of Amendment to the
Company’s Restated Articles of Organization to be filed by the Company with the
Secretary of the Commonwealth of Massachusetts on or before the First Closing,
in the form of Exhibit B attached hereto.

“Series E-2 Conversion Price” shall be the lesser of (i) the Series E-1
Conversion Price or (ii) the VWAP of the Common Stock on the Shareholder
Approval Date.

“Series E-2 Per Share Purchase Price” means the Series E-1 Per Share Purchase
Price.

“Series E-2 Preferred Stock” means shares of the Company’s Series E-2 10%
Convertible Preferred Stock issued hereunder having the rights, preferences and
privileges set forth in the Series E-2 Certificate of Designation.

“Series E-2 Purchase Amount” has the meaning specified in Section 4(a).

“Series E-2 Purchase Option” has the meaning specified in Section 5(a).

“Series E-2 Purchase Option Amount” means 50% of the Series E-2 Purchase Amount.

“Shareholder Approval Date” means the date on which Shareholder Approval is
obtained as provided in Section 3.

“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the OTC Bulletin
Board, the US Alternext LLC, the Nasdaq Capital Market, the Nasdaq Global
Market, the Nasdaq Global Select Market or the New York Stock Exchange.

“Transaction Documents” means the Preferred Transaction Documents, the Loan
Agreement, the Secured Note, the 2009 Convertible Note, the Security Agreement
and the Mortgage.

 

- 4 -



--------------------------------------------------------------------------------

“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion of the Preferred Stock in accordance with the terms of the
Certificates of Designation.

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market other than the OTC Bulletin Board, the daily volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on such Trading Market on which the Common Stock is then listed or quoted for
trading as reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m.
(New York City time) to 4:02 p.m. (New York City time)); (b) if the Common Stock
is then listed on the OTC Bulletin Board, the volume weighted average price of
the Common Stock for such date (or the nearest preceding date) on the OTC
Bulletin Board; (c) if the Common Stock is not then quoted for trading on the
OTC Bulletin Board and if prices for the Common Stock are then reported in the
“Pink Sheets” published by Pink Sheets, LLC (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported; or (d) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Purchaser and reasonably acceptable to
the Company, the fees and expenses of which shall be paid by the Company.

 

  2. PURCHASE AND SALE

At the First Closing, the Company shall issue and sell to the Purchaser, and the
Purchaser shall purchase from the Company, upon the terms and subject to the
conditions set forth herein, the Firm E-1 Shares and the Firm E-2 Shares. At any
Option Closing, the Company shall issue and sell to the Purchaser, and the
Purchaser shall purchase from the Company, upon the terms and subject to the
conditions set forth herein, the E-1 Option Shares and the E-2 Option Shares.

 

  3. SHAREHOLDER APPROVAL

As soon as practicable following the execution of this Agreement, but in any
event within 10 calendar days thereof, the Company shall cause to be prepared
and filed with the Securities and Exchange Commission (the “SEC”) a preliminary
proxy statement or consent solicitation statement (the “Preliminary Proxy
Statement”) to obtain approval of the Company’s shareholders of the issuance of
the Underlying Shares issuable upon conversion of the Preferred Stock issuable
pursuant to this Agreement (the “Shareholder Approval”).

Upon approval by the SEC of such preliminary proxy or consent solicitation
statement or, if the SEC has not reviewed such, at the expiration of 10 calendar
days from the filing of the preliminary proxy statement or consent solicitation
statement, the Company shall file a definitive proxy statement or consent
solicitation statement and call and hold a shareholder meeting within 30
calendar days of the filing of such definitive proxy statement to obtain the
Shareholder Approval.

If the Shareholder Approval is not received on or before (a) August 15, 2009, if
the SEC does not review the Preliminary Proxy Statement or (b) 45 calendar days
after the filing

 

- 5 -



--------------------------------------------------------------------------------

of the definitive proxy statement, if the SEC reviews the Preliminary Proxy
Statement (whichever date is applicable being the “Shareholder Approval
Deadline”), then the obligation of the Purchaser to purchase the Series E-1
Preferred Stock and Series E-2 Preferred Stock shall terminate.

Purchaser agrees to vote all shares of Common Stock and shares of the Company’s
Series D Preferred Stock that it holds and is entitled to vote in favor of the
Shareholder Approval.

 

  4. FIRST CLOSING

(a) First Closing Date. If the Company receives the Shareholder Approval on or
before the Shareholder Approval Deadline:

(i) the Company agrees to sell, and the Purchaser agrees to purchase for
$12,000,000 (the “Series E-1 Purchase Amount”), a number of whole shares (with
fractional shares rounded downward) of Series E-1 Preferred Stock (the “Firm E-1
Shares”) equal to the quotient obtained by dividing the Series E-1 Purchase
Amount by the Series E-1 Per Share Purchase Price. The Series E-1 Purchase
Amount shall be paid by (a) the automatic conversion of the 2009 Convertible
Note pursuant to Section 2 thereof, with the outstanding principal balance of
the 2009 Convertible Note on the Shareholder Approval Date (the “Convertible
Note Balance”) being credited to the Series E-1 Purchase Amount and (b) cash
equal to the Series E-1 Purchase Amount minus the Convertible Note Balance (the
“New Cash”). The Purchaser shall deliver wire transfers of immediately available
funds equal to the New Cash, of which (1) an amount equal to 50% of the Series
E-1 Purchase Amount (the “E-1 Escrow Amount”) shall be delivered to the Escrow
Agent and (2) an amount equal to the New Cash minus the E-1 Escrow Amount (the
“E-1 Net Cash”) shall be delivered to the Company (or as otherwise instructed in
writing by the Company).

(ii) the Company agrees to sell, and the Purchaser agrees to purchase for
$13,500,000 (the “Series E-2 Purchase Amount”), a number of whole shares (with
fractional shares rounded downward) of Series E-2 Preferred Stock (the “Firm E-2
Shares”) equal to the quotient obtained by dividing the Series E-2 Purchase
Amount by the Series E-2 Per Share Purchase Price. The Purchaser shall deliver
wire transfers of immediately available funds equal to the Series E-2 Purchase
Amount, 50% of which shall be delivered to the Escrow Agent, and 50% of which
shall be delivered to the Company (or as otherwise instructed in writing by the
Company).

(iii) The First Closing shall be subject to the satisfaction or waiver of the
closing conditions contained herein and shall occur at the offices of
Purchaser’s counsel or such other location as the parties shall mutually agree

(b) Conditions to the Company’s Obligation. The Company’s obligation to issue
and sell the Firm E-1 Shares and Firm E-2 Shares shall be subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion:

 

- 6 -



--------------------------------------------------------------------------------

(i) receipt of Shareholder Approval;

(ii) receipt by the Company of the E-1 Net Cash and 50% of the Series E-2
Purchase Amount;

(iii) receipt or possession by the Escrow Agent of the E-1 Escrow Amount and 50%
of the Series E-2 Purchase Amount;

(iv) the representations and warranties of the Purchaser in this Agreement shall
be true, correct and complete as of the date of this Agreement and the First
Closing Date (except for representations and warranties that speak as of a
specific date, which shall be true, correct and complete as of such date) and
the Purchaser shall have performed, satisfied and complied with in all material
respects the covenants, agreements and conditions required by this Agreement to
be performed, satisfied or complied with by the Purchaser at or prior to the
Closing and receipt of a certificate, dated the Closing Date, executed by the
President and Chief Financial Officer of the Purchaser certifying as to such;

(v) no temporary restraining order, preliminary or permanent injunction or other
order or decree, and no other legal restraint or prohibition shall exist which
questions the validity of any of the Transaction Documents or the right of the
Company or the Purchaser, as the case may be, to enter into any Transaction
Document to which any of them is a party or prevents or arguably prevents the
consummation of the transactions contemplated by this Agreement, nor shall any
proceeding have been commenced or threatened with respect to the foregoing and
receipt of a certificate, dated the Closing Date, executed by the President and
Chief Financial Officer of the Purchaser certifying to their knowledge as to
such;

(vi) receipt of the Escrow Agreement, duly executed by the Purchaser and the
Escrow Agent; and

(vii) receipt of such other information, certificates and documents as the
Company may reasonably request.

(c) Conditions to the Purchaser’s Obligation. The Purchaser’s obligation to
purchase the Firm E-1 Shares and Firm E-2 Shares shall be subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Purchaser’s sole benefit
and may be waived by the Purchaser at any time in its sole discretion:

(i) receipt by the Company of Shareholder Approval;

(ii) receipt of certificates representing the Firm E-1 Shares and Firm E-2
Shares;

(iii) receipt of a filed copy of each of the Certificates of Designations;

(iv) receipt of evidence that the Rights Agreement (as defined in Section 10(e))
has been waived in connection with the transactions contemplated by this
Agreement

 

- 7 -



--------------------------------------------------------------------------------

(including the issuance of Preferred Stock (and the Underlying Shares issuable
upon conversion thereof) upon the exercise of the Options);

(v) the representations and warranties of the Company in this Agreement shall be
true, correct and complete as of the date of this Agreement and the Closing Date
(except for representations and warranties that speak as of a specific date,
which shall be true, correct and complete as of such date) and the Company shall
have performed, satisfied and complied with in all material respects the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Company at or prior to the Closing and receipt
of a certificate, dated the Closing Date, executed by the principal executive
officer and principal accounting officer of the Company certifying as to such;

(vi) since the date of the most recent financial statements set forth in the
Company’s SEC Documents (as defined in Section 7(h)), there shall have been no
material adverse effect on the condition (financial or otherwise), prospects,
earnings, business or properties of the Company and its subsidiaries, taken as a
whole, whether or not arising from transactions in the ordinary course of
business (“Material Adverse Effect”) and receipt of a certificate, dated the
Closing Date, executed by the principal executive officer and principal
accounting officer of the Company certifying as to such;

(vii) receipt by the Purchaser of a legal opinion, dated the Closing Date, from
counsel to the Company, in form and substance reasonably acceptable to the
Purchaser’s counsel;

(viii) no temporary restraining order, preliminary or permanent injunction or
other order or decree, and no other legal restraint or prohibition shall exist
which questions the validity of any of the Transaction Documents or the right of
the Company or the Purchaser, as the case may be, to enter into any Transaction
Document to which any of them is a party or prevents or arguably prevents the
consummation of the transactions contemplated by this Agreement, nor shall any
proceeding have been commenced or threatened with respect to the foregoing and
receipt of a certificate, dated the Closing Date, executed by the principal
executive officer and principal accounting officer of the Company certifying to
their knowledge as to such; and

(ix) receipt of the Escrow Agreement, duly executed by the Company and the
Escrow Agent;

(x) from the date hereof to the First Closing Date, trading in the Common Stock
shall not have been suspended by the SEC or the Company’s principal Trading
Market (except for any suspension of trading of limited duration agreed to by
the Company, which suspension shall be terminated prior to the First Closing),
and, at any time prior to the First Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in,

 

- 8 -



--------------------------------------------------------------------------------

any financial market which, in each case, in the reasonable judgment of the
Purchaser, makes it impracticable or inadvisable to purchase the Preferred Stock
at the First Closing; and

(xi) receipt of such other information, certificates and documents as the
Purchaser may reasonably request.

 

  5. OPTION CLOSINGS

(a) If the First Closing shall have occurred, then for a period commencing on
the day following the Shareholder Approval Date and ending six (6) months
thereafter (the “Option Period”), Purchaser shall have the nontransferable
options (the “Options”), exercisable in whole or in part, to acquire
(i) additional shares of Series E-1 Preferred Stock (the “E-1 Option Shares”) at
the Series E-1 Per Share Purchase Price in an aggregate amount not to exceed the
Series E-1 Purchase Option Amount (the “Series E-1 Purchase Option”) and/or
(ii) additional shares of Series E-2 Preferred Stock (the “E-2 Option Shares”)
at the Series E-2 Per Share Purchase Price in an aggregate amount not to exceed
the Series E-2 Purchase Option Amount (the “Series E-2 Purchase Option”). The
Purchaser may exercise either or both of the Options in whole or in part by
providing a written notice of exercise to the Company during the Option Period
(an “Option Exercise Notice”), which Option Exercise Notice shall specify
(i) the number of additional shares of Preferred Stock to be purchased by the
Purchaser pursuant to the Series E-1 Purchase Option and/or the Series E-2
Purchase Option; (ii) the aggregate purchase price (at the Series E-1 Per Share
Purchase Price or the Series E-2 Per Share Purchase Price, as applicable) of
such additional shares; and (iii) the Option Closing Date for such Option
exercise, which shall be no earlier than three Business Days after the date of
such Option Exercise Notice and no later than five Business Days after the date
of such Option Exercise Notice. The date on which the Purchaser gives an Option
Exercise Notice is hereinafter referred to as the “Option Exercise Date.”

(b) On the Option Closing Date specified in the Option Exercise Notice, upon the
terms and subject to the conditions set forth herein, the Company shall sell to
the Purchaser and the Purchaser shall purchase from the Company the shares of
Preferred Stock specified in the Option Exercise Notice for the aggregate
purchase price specified therefore in the Option Exercise Notice (the “Option
Purchase Amount”). The Purchaser shall deliver via wire transfers of immediately
available funds an amount equal to the Option Purchase Amount, 50% of which
shall be delivered to the Escrow Agent, and 50% of which shall be delivered to
the Company (or as otherwise instructed in writing by the Company). The Option
Closing shall be subject to the satisfaction or waiver of the closing conditions
contained herein and shall occur at the offices of Purchaser’s Counsel or such
other location as the parties shall mutually agree.

(c) Conditions to the Company’s Obligation. The Company’s obligation to issue
and sell the Preferred Stock underlying the Options shall be subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion:

(i) receipt by the Company of 50% of the Option Purchase Amount;

 

- 9 -



--------------------------------------------------------------------------------

(ii) receipt or possession by the Escrow Agent of 50% of the Option Purchase
Amount;

(iii) the representations and warranties of the Purchaser in this Agreement
shall be true, correct and complete as of the date of this Agreement and the
Option Closing Date (except for representations and warranties that speak as of
a specific date, which shall be true, correct and complete as of such date) and
the Purchaser shall have performed, satisfied and complied with in all material
respects the covenants, agreements and conditions required by this Agreement to
be performed, satisfied or complied with by the Purchaser at or prior to the
Option Closing and receipt of a certificate, dated the Option Closing Date,
executed by the President and Chief Financial Officer of the Purchaser
certifying as to such;

(iv) no temporary restraining order, preliminary or permanent injunction or
other order or decree, and no other legal restraint or prohibition shall exist
which questions the validity of any of the Transaction Documents or the right of
the Company or the Purchaser, as the case may be, to enter into any Transaction
Document to which any of them is a party or prevents or arguably prevents the
consummation of the transactions contemplated by this Agreement, nor shall any
proceeding have been commenced or threatened with respect to the foregoing and
receipt of a certificate, dated the Closing Date, executed by the President and
Chief Financial Officer of the Purchaser certifying to their knowledge as to
such;

(v) receipt of such other information, certificates and documents as the Company
may reasonably request.

(d) Conditions to the Purchaser’s Obligation. The Purchaser’s obligation to
purchase the Option Shares shall be subject to the satisfaction, at or before
the Option Closing Date, of each of the following conditions, provided that
these conditions are for the Purchaser’s sole benefit and may be waived by the
Purchaser at any time in its sole discretion:

(i) receipt of certificates representing the Option Shares;

(ii) the representations and warranties of the Company in this Agreement shall
be true, correct and complete as of the date of this Agreement and the Option
Closing Date (except for representations and warranties that speak as of a
specific date, which shall be true, correct and complete as of such date) and
the Company shall have performed, satisfied and complied with in all material
respects the covenants, agreements and conditions required by this Agreement to
be performed, satisfied or complied with by the Company at or prior to the
Option Closing and receipt of a certificate, dated the Option Closing Date,
executed by the principal executive officer and principal accounting officer of
the Company certifying as to such;

(iii) since the date of the most recent financial statements set forth in the
Company’s SEC Documents, there shall have been no Material Adverse Effect and
receipt of a certificate, dated the Option Closing Date, executed by the
principal executive officer and principal accounting officer of the Company
certifying as to such;

 

- 10 -



--------------------------------------------------------------------------------

(iv) receipt by the Purchaser of a legal opinion, dated the Option Closing Date,
from counsel to the Company, in form and substance reasonably acceptable to the
Purchaser’s counsel;

(v) no temporary restraining order, preliminary or permanent injunction or other
order or decree, and no other legal restraint or prohibition shall exist which
questions the validity of any of the Transaction Documents or the right of the
Company or the Purchaser, as the case may be, to enter into any Transaction
Document to which any of them is a party or prevents or arguably prevents the
consummation of the transactions contemplated by this Agreement, nor shall any
proceeding have been commenced or threatened with respect to the foregoing and
receipt of a certificate, dated the Option Closing Date, executed by the
principal executive officer and principal accounting officer of the Company
certifying to their knowledge as to such;

(vi) from the later of (A) the First Closing Date or (B) the last preceding
Option Closing Date, to the Option Closing Date, trading in the Common Stock
shall not have been suspended by the SEC or the Company’s principal Trading
Market (except for any suspension of trading of limited duration agreed to by
the Company, which suspension shall be terminated prior to the Option Closing),
and, at any time from the later of (A) the First Closing Date or (B) the last
preceding Option Closing Date, and prior to the Option Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established on securities
whose trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of the Purchaser, makes
it impracticable or inadvisable to purchase the Preferred Stock at the Option
Closing; and

(vii) receipt of such other information, certificates and documents as the
Purchaser may reasonably request.

 

  6. RIGHTS OF PARTICIPATION/FIRST REFUSAL

(a) Right to Participate. At any time after the date of this Agreement, the
Purchaser shall have the right to purchase up to its then pro rata share of New
Securities (as defined in Section 6(d)) which the Company may propose to sell
and issue. In the event the Company proposes to undertake an issuance of New
Securities during such period, it shall give the Purchaser written notice of its
intention, describing the type of New Securities, their price, the number of New
Securities to be offered, and the general terms upon which the Company proposes
to issue the same. The Purchaser shall have ten (10) calendar days after any
such notice is delivered to agree to purchase at the same price (which shall be
the public purchase price, if applicable) and upon the same terms, including
closing date, such New Securities in an amount up to the Purchaser’s pro rata
share of such New Securities.

(b) Right of First Refusal/Negotiation. At any time after the date of this
Agreement, in the event the Company proposes to undertake an issuance of New
Securities, it

 

- 11 -



--------------------------------------------------------------------------------

shall first give the Purchaser written notice of its intention, describing the
type of New Securities, their proposed price, the number of New Securities to be
offered, and the general terms upon which the Company proposes to issue the
same. The Purchaser shall have the right to purchase or not purchase such New
Securities on the proposed terms (the “Right of First Refusal”), and if it
chooses not to purchase the New Securities on the proposed terms, it shall have
the right to negotiate with Company alternative terms on which to purchase all
of such New Securities (the “Right of First Negotiation”). The Purchaser shall
have ten (10) calendar days after notice by the Company is delivered to either
purchase the New Securities in accordance with the Company’s proposed terms
pursuant to its Right of First Refusal or to negotiate with the Company
alternative terms to purchase all such New Securities pursuant to its Right of
First Negotiation. If the Purchaser timely notifies the Company of its desire to
exercise its Right of First Negotiation, then the parties shall negotiate
exclusively and in good faith with each other to finalize terms and definitive
documentation, for a period of up to twenty (20) days. If the Parties fail to
finalize terms and execute and deliver definitive documentation in such twenty
(20) day period, the Company shall have ninety (90) days thereafter to sell or
enter into an agreement to sell New Securities, at a price and upon terms,
economic and otherwise, which are no more favorable to the purchasers than those
offered by the Purchaser. In the event the Purchaser elects not to purchase the
New Securities pursuant to its Right of First Refusal and not to exercise its
Right of First Negotiation, the Company shall have ninety (90) days thereafter
to sell or enter into an agreement to sell New Securities, at a price and upon
terms no more favorable to the purchasers thereof than specified in the written
notice delivered to the Purchaser pursuant to this Section 6(b). In the event
the Company has not sold such New Securities or entered into an agreement to
sell such New Securities within such ninety (90) day periods, the Company shall
not thereafter issue or sell any New Securities without first again complying
with this Section 6(b). Notwithstanding, anything contained herein to the
contrary, in the event the Purchaser does not exercise the Right of First
Refusal or exercises the Right of First Negotiation but fails to reach an
agreement with the Company with respect to the purchase of such New Securities,
the Purchaser shall have the right to purchase up to its pro rata share of any
such New Securities sold in accordance with Section 6(a) above.

(c) Pro Rata Share. For purposes of this Section 6, the Purchaser’s pro rata
share is equal to the ratio of (A) the number of shares of Common Stock owned by
the Purchaser (including any affiliate thereof) assuming full conversion or
exercise of any outstanding convertible securities, rights, options and warrants
held by the Purchaser (or any affiliate thereof) into Common Stock to (B) the
total number of shares of Common Stock outstanding (assuming full conversion or
exercise of any outstanding convertible securities, rights, options and warrants
held by the Purchaser (or any affiliate thereof) into Common Stock).

(d) New Securities. “New Securities” shall mean any capital stock of the Company
whether now authorized or not, and rights, convertible securities, options or
warrants to purchase such capital stock, and securities of any type whatsoever,
including debt, that are, or may become, exercisable or convertible into capital
stock; provided that the term New Securities does not include:

(i) securities issued in connection with any stock dividend, stock split,
split-up or other distribution on shares of Common Stock;

 

- 12 -



--------------------------------------------------------------------------------

(ii) securities issued upon the conversion or exercise of any outstanding
convertible or exercisable securities as of the date of this Agreement;

(iii) securities issued upon exercise or grant of options or other equity awards
with respect to shares of Common Stock, subject in either case to appropriate
adjustment in the event of any stock dividend, stock split, combination or other
similar recapitalization affecting such shares, issued or issuable to employees
or directors of, or consultants to, the Company pursuant to an equity plan of
the Company or other arrangement approved by the Board of Directors of the
Company;

(iv) securities issued or issuable pursuant to the bona fide acquisition of
another corporation by the Company by merger, purchase of substantially all of
the assets or other reorganization, which acquisition is approved by a majority
vote of the Board of Directors of the Company, including a majority of the
Purchaser’s representatives on the Board of Directors;

(v) securities issued or issuable to banks, equipment lessors or other financial
institutions pursuant to a debt financing, equipment lease, bank credit
arrangement or commercial leasing transaction entered into for primarily
non-equity financing purposes;

(vi) securities of the Company which the Board of Directors of the Company
unanimously determines shall be excluded from the definition of New Securities;
and

(vii) securities issued pursuant to the terms of this Agreement.

(e) Standstill Agreement. The Purchaser covenants and agrees that, if the
Company provides notice to the Purchaser pursuant to this Section 6 of any
planned issuance of New Securities, then until the earlier of (i) the date that
is the second full trading day after the Company’s public announcement of its
planned issuance of New Securities, (ii) the date that is the ninetieth
(90th) calendar day after the Company has first delivered to the Purchaser a
notice of a planned issuance of New Securities and (iii) the date that the
Company notifies the Purchaser that it has abandoned plans to issue New
Securities, the Purchaser shall maintain the confidentiality of all information
provided to the Purchaser relating to any planned issuance of New Securities and
shall not sell, agree to sell, buy or agree to buy, otherwise engage in any
short selling of the Company’s securities, or establish or increase any “put
equivalent position” as defined in Rule 16(a)-1(h) under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), with respect to any of the
Company’s securities other than buying securities from the Company in accordance
with the terms offered for the New Securities and the purchase of shares
pursuant to the rights set forth in this Section 6. Notwithstanding the
foregoing, the Purchaser agrees that, so long as the Purchaser is an affiliate
(as defined by Rule 144(a)(1) of the Securities Act) of the Company, if
requested by the Company and the managing underwriter or lead placement agent of
an offering of securities by the Company, the Purchaser will enter into an
agreement for the benefit of such underwriter or placement agent, not to sell,
transfer or dispose of any shares for a specified period of time (not to exceed
90 days plus any extension of such period imposed pursuant to

 

- 13 -



--------------------------------------------------------------------------------

NASD Rule 2711(f)(4) not to exceed 36 days) provided that all executive officers
and directors of the Company enter into similar agreements.

 

  7. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Purchaser, subject to such exceptions
as are set forth in the SEC Documents (as defined below) or as otherwise
disclosed in the Company’s disclosure letter previously delivered to the
Purchaser, as follows:

(a) Organization and Qualification. The Company is a corporation, duly
organized, validly existing and in good standing under the laws of the
Commonwealth of Massachusetts, and has the requisite corporate power and
authority to own its properties and to carry on its business as now being
conducted and as described in the SEC Documents. Copies of the Company’s
Restated Articles of Organization (the “Articles of Organization”) and Bylaws
(the “Bylaws”), and all amendments thereto, have been filed as exhibits to the
Company’s SEC Documents and have not been further modified, and the Company has
no present intention to modify the Articles of Organization and Bylaws. The
Company is duly qualified as a foreign corporation to do business, and is in
good standing, in every jurisdiction in which its ownership of property or the
nature of the business conducted and proposed to be conducted by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing would not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect.

(b) Subsidiaries. Each of the Company’s Subsidiaries has been duly organized and
is validly existing and in good standing under the laws of its jurisdiction of
organization, is duly qualified to do business and is in good standing as a
foreign corporation in each jurisdiction in which its ownership or lease of
property or the conduct of its business requires such qualification, and has all
power and authority necessary to own or hold its properties and to conduct the
business in which it is engaged, except where the failure to so qualify or have
such power or authority would not have, singularly or in the aggregate, a
Material Adverse Effect. All the outstanding shares of capital stock of each
Subsidiary have been duly authorized and validly issued, are fully paid and
nonassessable and are owned by the Company directly or indirectly through one or
more wholly-owned subsidiaries, free and clear of any claim, lien, encumbrance,
security interest, restriction upon voting or transfer or any other claim of any
third party. No Subsidiary is currently prohibited, directly or indirectly,
under any agreement to which it is a party, from paying any dividends to the
Company, from making any other distribution on such Subsidiary’s capital stock,
from repaying to the Company any loans or advances to such Subsidiary from the
Company or from transferring any of such Subsidiary’s properties or assets to
the Company or any other subsidiary of the Company. For purposes of this
Agreement, “Subsidiaries” means those entities that are “significant
subsidiaries” of the Company as determined in accordance with Regulation S-X.

(c) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
the Transaction Documents, and to issue the Securities in accordance with the
terms thereof. The execution and delivery of the Transaction Documents by the
Company and the consummation and performance by the Company of the transactions
contemplated thereby, including, without

 

- 14 -



--------------------------------------------------------------------------------

limitation, the issuance of the Securities, have been duly authorized by all
requisite corporate action. The Transaction Documents have been, or will be,
duly executed and delivered by the Company. The Transaction Documents constitute
the valid and binding obligations of the Company enforceable against the Company
in accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.

(d) Capitalization. The capitalization of the Company is as described in the
Company’s most recent periodic report filed with the SEC as updated by any
current report filed with the SEC thereafter, and all of the issued shares of
capital stock of the Company have been duly and validly authorized and issued,
are fully paid and non-assessable, and have been issued in compliance with
federal and state securities laws. The Company has not issued any capital stock
since such filings other than pursuant to the exercise of stock options under
the Company’s stock option plans, the issuance of shares of Common Stock to
employees pursuant to the Company’s employee stock purchase plan (such issuances
and any such stock options, whenever issued or granted, being collectively
“Employee Equity Transactions”), pursuant to the conversion or exercise of
outstanding securities that are convertible into or exercisable for Common
Stock, or pursuant to publicly disclosed equity financings. The Company’s Common
Stock is registered pursuant to Section 12(b) of the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder Exchange
Act, and is listed for trading on the Nasdaq Capital Market (“Nasdaq”). The
Company is in compliance with the continued listing criteria of Nasdaq and all
Nasdaq corporate governance requirements that are applicable to the Company.
Except for Employee Equity Transactions and as set forth in the SEC Documents,
(i) no shares of the Company’s capital stock are subject to preemptive rights or
any other similar rights or any liens or encumbrances; (ii) there are no
outstanding options, warrants, rights to subscribe to, calls or commitments
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of capital stock of the Company or any of its
Subsidiaries or options, warrants, rights to subscribe to, calls or commitments
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its Subsidiaries.

(e) Issuance of Securities. Except for the Shareholder Approval required by
Section 3, which shall be obtained prior to the First Closing, (i) the 2009
Convertible Note has been duly authorized and, upon issuance in accordance with
the terms hereof, will be a legal, valid and binding obligation of the Company
in accordance with its terms, (ii) the Preferred Stock is duly authorized and,
when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company, and (iii) the Underlying Shares
are duly authorized and, when issued in accordance with the terms of the
Preferred Stock, will be validly issued, fully paid and nonassessable, free and
clear of all Liens imposed by the Company. The Company has reserved from its
duly authorized capital stock the shares of Common Stock issuable upon
conversion of the Preferred Stock. The Securities are not subject to preemptive
rights or other similar rights of shareholders of the Company. Except for the
filing of any notice prior or subsequent to the Closing that may be required
under applicable

 

- 15 -



--------------------------------------------------------------------------------

state and/or Federal securities laws (or comparable laws of any other
jurisdiction) or the rules of Nasdaq, no authorization, consent, approval,
license, exemption of or filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality, is or will be
necessary for, or in connection with, the execution and delivery by the Company
of the Transaction Documents, for the offer, issue, sale, execution or delivery
of the Securities, or for the performance by the Company of its obligations
under the Transaction Documents.

(f) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) result in a violation of the
Company’s Articles of Organization or Bylaws; (ii) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party; (iii) result in a violation of any law,
rule, regulation, order, judgment or decree applicable to the Company or any of
its Subsidiaries; or (iv) result in the imposition of a mortgage, pledge,
security interest, encumbrance, charge or other lien on any asset of the Company
or its Subsidiaries, except for such conflicts, defaults, terminations,
amendments, accelerations, cancellations, violations and impositions as
described in clauses (ii), (iii) or (iv) of this sentence as would not,
individually or in the aggregate, have or result in a Material Adverse Effect.

(g) No Violation or Default. Neither the Company nor any of its Subsidiaries is
(i) in violation of its Articles of Organization or Bylaws or other
organizational documents; (ii) in default (or subject to an event which with
notice or lapse of time or both would become a default) under any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party; or (iii) in violation of any law, rule, regulation, order, judgment or
decree applicable to the Company or any of its Subsidiaries; except for such
violations or defaults, as described in clauses (ii) or (iii) of this sentence
as are set forth in the SEC Documents or as would not, individually or in the
aggregate, have or result in a Material Adverse Effect.

(h) SEC Documents. The Company has filed all reports, schedules, forms,
statements, exhibits (including certifications of the Company’s of the Company’s
principal executive and financial officers pursuant to Section 302 and 906 of
Sarbanes-Oxley (as defined in Section 7(s))) and other documents required to be
filed by it with the SEC pursuant to the reporting requirements of the Exchange
Act for the twelve (12) months preceding the date hereof (all of the foregoing
filed prior to or on the date hereof, or prior to or on the Closing Date, and
all exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein being referred to in this Agreement
as the “SEC Documents”). As of the date of filing of each such SEC Document,
such SEC Document, as it may have been subsequently amended by filings made by
the Company with the SEC prior to the date hereof, complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder applicable to such SEC Document. None of the
SEC Documents, as of the date filed and as they may have been subsequently
amended by filings made by the Company with the SEC prior to the date hereof,
contained any untrue statement of a material fact or omitted to state a material
fact

 

- 16 -



--------------------------------------------------------------------------------

required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(i) Financial Statements. The financial statements and the related notes thereto
of the Company and its consolidated subsidiaries included or incorporated by
reference in the SEC Documents comply in all material respects with the
applicable requirements of the Exchange Act, as applicable, and present fairly
the financial position of the Company and its subsidiaries as of the dates
indicated and the results of their operations and the changes in their cash
flows for the periods specified. Such financial statements have been prepared in
conformity with United States generally accepted accounting principles (“GAAP”)
applied on a consistent basis throughout the periods covered thereby, except as
specifically stated therein, and the supporting schedules included or
incorporated by reference in the SEC Documents present fairly the information
required to be stated therein.

(j) No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in the SEC
Documents, (i) there has not been any change in the capital stock (other than
pursuant to Employee Equity Transactions, pursuant to the conversion or exercise
of outstanding securities that are convertible into or exercisable for Common
Stock, or pursuant to publicly disclosed equity financings) or long-term debt of
the Company or any of its subsidiaries, or any dividend or distribution of any
kind declared, set aside for payment, paid or made by the Company on any class
of capital stock, or any material adverse change in or affecting the business,
properties, management, financial condition or operations of the Company and its
subsidiaries taken as a whole; (ii) neither the Company nor any of its
subsidiaries has entered into any transaction or agreement that is material to
the Company and its subsidiaries taken as a whole or incurred any liability or
obligation, direct or contingent, that is material to the Company and its
subsidiaries taken as a whole and (iii) neither the Company nor any of its
subsidiaries has sustained any material loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority.

(k) Independent Accountants. PricewaterhouseCoopers LLP, who have certified
certain financial statements of the Company and its subsidiaries, and have
audited the Company’s internal control over financial reporting and managements’
assessment thereof, are to the Company’s knowledge, independent registered
public accountants with respect to the Company and its subsidiaries as required
by the Securities Act.

(l) Clinical Trials. The clinical, pre-clinical and other studies and tests
conducted by or on behalf of or sponsored by the Company were and, if still
pending, are being conducted in accordance with all statutes, laws, rules and
regulations, as applicable (including, without limitation, those administered by
the United States Food and Drug Administration (the “FDA”) or by any foreign,
federal, state or local government or regulatory authority performing functions
similar to those performed by the FDA) except where the failure to comply with
such statutes, laws, rules or regulations would not result, individually or in
the aggregate, in a Material Adverse Effect.

 

- 17 -



--------------------------------------------------------------------------------

(m) Title to Intellectual Property. The Company and its subsidiaries own or
possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses and know-how (including trade secrets and
other unpatented or unpatentable proprietary or confidential compounds, genes,
information, systems or procedures) (collectively, the “Intellectual Property”)
generally described in the SEC Documents (except as otherwise noted therein),
which to the Company’s knowledge is all the Intellectual Property necessary for
the conduct of the Company’s business. Except as set forth in the SEC Documents,
(i) to the Company’s knowledge, there are no rights of third parties to any such
Intellectual Property except through licensing or cross-licensing agreements or
where the exercise of such rights would not result, individually or in the
aggregate, in a Material Adverse Effect; (ii) to the Company’s knowledge, there
is no infringement by third parties of any such Intellectual Property that is
necessary and material to the Company’s business as it is presently being
conducted except where such infringement would not result, individually or in
the aggregate, in a Material Adverse Effect; (iii) there is no pending or, to
the Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the Company’s ownership or licensing rights in or to any such
Intellectual Property; (iv) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others challenging the validity
or scope of any such Intellectual Property, other than ordinary patent,
trademark, service mark and copyright prosecution; (v) there is no pending or,
to the Company’s knowledge, threatened action, suit, proceeding or claim by
others that the Company infringes or otherwise violates any patent, trademark,
copyright, trade secret or other proprietary rights of others, and the Company
is unaware of any reasonable basis for any such claim; and (vi) the Company has
taken all steps reasonably determined by the Company to be necessary to perfect
its ownership of and interest in such Intellectual Property.

(n) Licenses and Permits. The Company and its subsidiaries possess all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate Federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of their respective properties or the conduct of their respective
businesses as described in the SEC Documents, except where the failure to
possess or make the same would not, individually or in the aggregate, have a
Material Adverse Effect. Neither the Company nor any of its subsidiaries has
received notice of any revocation or modification of any such license,
certificate, permit or authorization or has any reason to believe that any such
license, certificate, permit or authorization will not be renewed in the
ordinary course.

(o) Environmental Matters. The Company and each of its subsidiaries is in
compliance with all foreign, federal, state and local rules, laws and
regulations relating to the use, treatment, storage and disposal of hazardous or
toxic substances or waste and protection of health and safety or the environment
which are applicable to their businesses, except where the failure to comply
would not, singularly or in the aggregate, have a Material Adverse Effect. To
the Company’s knowledge, there has been no storage, generation, transportation,
handling, treatment, disposal, discharge, emission, or other release of any kind
of toxic or other wastes or other hazardous substances by, due to, or caused by
the Company or any of its subsidiaries (or, to the Company’s knowledge, any
other entity for whose acts or omissions the Company is or may be liable) upon
any of the property now or previously owned or leased by

 

- 18 -



--------------------------------------------------------------------------------

the Company or any of its subsidiaries, or upon any other property, in violation
of any statute or any ordinance, rule, regulation, order, judgment, decree or
permit or which would, under any statute or any ordinance, rule (including rule
of common law), regulation, order, judgment, decree or permit, give rise to any
liability, except for any violation or liability which would not have,
singularly or in the aggregate with all such violations and liabilities, a
Material Adverse Effect. There has been no disposal, discharge, emission or
other release of any kind onto such property or into the environment surrounding
such property of any toxic or other wastes or other hazardous substances with
respect to which the Company has knowledge, except for any such disposal,
discharge, emission, or other release of any kind which would not have,
singularly or in the aggregate with all such discharges and other releases, a
Material Adverse Effect.

(p) Tax Matters. The Company and each of its subsidiaries (i) has filed all
necessary federal, state and foreign income and franchise tax returns, (ii) has
paid all federal state, local and foreign taxes due and payable for which it is
liable, and (iii) does not have any tax deficiency or claims outstanding or
assessed or, to the best of the Company’s knowledge, proposed against it, except
where the failure to file, failure to pay or the deficiency or claim would not
have a Material Adverse Effect.

(q) Internal Control over Financial Reporting. The Company maintains a system of
internal control over financial reporting (as such is defined in Rule 13a-15(f)
of the Exchange Act) that complies with the requirements of the Exchange Act and
has been designed by the Company’s principal executive officer and principal
financial officer, or under their supervision, to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP. The Company
does not have any material weaknesses in its internal control over financial
reporting. Since the date of the latest audited financial statements included in
the SEC Documents, there has been no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.

(r) Disclosure Controls and Procedures. The Company and its subsidiaries
maintain disclosure controls and procedures (as such term is defined in Rule
13a-15(e) of the Exchange Act that comply with the requirements of the Exchange
Act. Such disclosure controls and procedures have been designed to ensure that
material information relating to the Company and its subsidiaries is accumulated
and communicated to the Company’s management, including the Company’s principal
executive officer and principal financial officer, by others within those
entities.

(s) Sarbanes-Oxley Compliance. The Company and the Company’s directors or
officers, in their capacities as such, are in compliance with any provision of
the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (“Sarbanes-Oxley”), including Section 402 related to loans
and Sections 302 and 906 related to certifications.

(t) Absence of Litigation. Except as disclosed in the section titled “Legal
Proceedings” in the Company’s Annual Report on Form 10-K for the year ended
December

 

- 19 -



--------------------------------------------------------------------------------

28, 2008, there is no action, suit, proceeding, inquiry or investigation before
or by any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of the Company, threatened in writing
against the Company or any of its subsidiaries which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities or (ii) would reasonably be expected to result in a
Material Adverse Effect.

(u) Investment Company Act. The Company is not, nor, after giving effect to the
sale of the Securities and the application of the proceeds therefrom, will it
become, an “investment company” within the meaning of the Investment Company Act
of 1940, as amended, and the rules and regulations of the SEC thereunder.

(v) Board Approval. The Board has (i) determined that the transactions
contemplated by this Agreement, are fair to, and in the best interests of, the
holders of Common Stock of the Company, and (ii) approved the Purchaser and its
affiliates becoming a holder of 15% or more of the Company’s outstanding voting
stock for purposes of Chapter 110F of the Massachusetts General Laws.

 

  8. PURCHASER’S REPRESENTATIONS AND WARRANTIES

The Purchaser represents and warrants to the Company that:

(a) Transfer or Resale. The Purchaser understands that the Securities have not
been registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred without registration
under the Securities Act or an exemption therefrom and that, in the absence of
an effective registration statement under the Securities Act, such Securities
may only be sold under certain circumstances as set forth in the Securities Act.

(b) Investment Purpose. The Purchaser is acquiring the Securities for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof. The Purchaser does not
have any agreement or understanding, directly or indirectly, with any person to
distribute any of the Securities.

(c) Offshore Transaction. The Purchaser is not organized under the laws of any
jurisdiction within the United States of America, its territories or
possessions, was not formed for the purpose of investing in Regulation S
securities and is not a “U.S. person” as that term is defined in Rule 902(k) of
Regulation S under the Securities Act. At the time of execution of this
Agreement, the Purchaser is physically outside the United States of America. The
Purchaser is not purchasing the Securities on behalf of or for the benefit of
any U.S. person and the sale of the Securities has not been prearranged with any
buyer in the United States of America.

(d) General Solicitation. The Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

- 20 -



--------------------------------------------------------------------------------

(e) Information. The Purchaser (directly or through its advisors, if any)
(i) has been furnished with or has had full access to all of the publicly
available information that it considers necessary or appropriate for deciding
whether to purchase the Securities, (ii) has had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions of the
offering of the Securities, (iii) can bear the economic risk of a total loss of
its investment in the Securities and (iv) has such knowledge and experience in
business and financial matters so as to enable it to understand the risks of and
form an investment decision with respect to its investment in the Securities.

(f) Reliance on Exemptions. The Purchaser understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of the Securities Act and that the Company is relying
upon the truth and accuracy of, and the Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Purchaser set forth in this Agreement in order to determine the availability
of such exemptions and the eligibility of the Purchaser to acquire the
Securities.

(g) No Governmental Review. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

(h) No Antitrust Filings or Approvals. Neither the Purchaser nor Laboratoire
Francais du Fractionnement et des Biotechnologies S.A., the Purchaser’s parent
company, is required to make any filing or obtain any authorization, consent,
approval, license, exemption or registration under the United States
Hart-Scott-Rodino Antitrust Improvements Act of 1976, or under the antitrust or
similar laws or regulations of any other jurisdiction, in connection with the
execution, delivery or performance of the Agreements.

(i) Authorization; Enforcement; Validity. The Purchaser is an entity duly
organized and validly existing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations thereunder. The execution, delivery and
performance by the Purchaser of the transactions contemplated by this Agreement
has been duly authorized by all necessary corporate action on the part of the
Purchaser and any other governmental action with respect to the Purchaser. This
Agreement has been duly executed by the Purchaser, and when delivered by the
Purchaser in accordance with terms hereof, will constitute the valid and legally
binding obligation of the Purchaser, enforceable against it in accordance with
its terms.

(j) No Conflicts. The execution and performance of this Agreement do not
conflict with any agreement to which the Purchaser is a party or is otherwise
bound, any law, rule regulation, governmental practice or other requirement,
court order or judgment applicable to the Purchaser or, if applicable, the
constituent documents of the Purchaser, except for such conflicts as would not,
individually or in the aggregate, have or result in a

 

- 21 -



--------------------------------------------------------------------------------

material adverse effect on the condition (financial or otherwise), prospects,
earnings, business or properties of the Purchaser and its subsidiaries, taken as
a whole.

(k) Short Position Prior to the Date Hereof. From the date one hundred eighty
(180) days prior to the date hereof, neither the Purchaser nor any affiliate has
directly or indirectly established or agreed to establish any hedge, “put
equivalent position” (as defined in Rule 16a-1 under the Exchange Act) or other
position in the Common Stock that is outstanding on the Closing Date and that is
designed to or could reasonably be expected to lead to or result in a
disposition by the Purchaser or any other person or entity. For purposes hereof,
a “hedge or other position” includes, without limitation, effecting any short
sale or having in effect any short position (whether or not such sale or
position is against the box and regardless of when such position was entered
into) or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to the Common Stock or with
respect to any security (other than a broad-based market basket or index) that
includes, relates to or derives any significant part of its value from the
Common Stock. The Purchaser acknowledges that this representation is made for
the benefit of the Company.

(l) Short Sales and Confidentiality After the Date Hereof. The Purchaser
understands and acknowledges that the transactions contemplated by this
Agreement constitute “material non-public information” within the meaning of the
rules and regulation promulgated by the SEC under Regulation FD and that until
such time as such the transactions have been publicly disclosed in accordance
with Section 12 of this Agreement or otherwise, the Purchaser represents,
warrants and covenants that neither it nor any of its affiliates acting on its
behalf or pursuant to any understanding with it have executed or will execute
any short sales of the Company’s Common Stock and that it will maintain the
confidentiality of all disclosures made to it in connection with the offering of
Preferred Stock (including the existence and terms of this Agreement and the
transactions contemplated hereby and thereby).

(m) Ownership. The Purchasers current beneficial ownership of the Company’s
common stock is accurately reported in the Purchaser’s most recent Schedule 13D
filed with the SEC.

 

  9. BOARD REPRESENTATIVES

(a) Appointment of Purchaser Designees. At any time after the date of this
Agreement, the Purchaser shall be entitled to designate one or more Purchaser
Designees (as defined below) to the Company’s Board as provided herein. Within
five (5) business days of receipt by the Company of a written designation by the
Purchaser of the Purchaser Designees, including the designees’ Company stock
ownership, Company relationships and biographical information as provided by
current members of the Board, the Company’s Board of Directors shall by written
consent or meeting appoint the Purchaser Designees to the Company’s Board of
Directors. Purchaser Designees shall be appointed across the three classes of
directors in as equal proportion as possible. For purposes of this Section 9,
“Purchaser Designees” shall mean the maximum number of directors that may be
appointed under the rules of Nasdaq based on the Purchaser’s “Ownership
Percentage” as defined in that certain letter, dated November 21, 2008, from
Nasdaq to the Company (the “Nasdaq Interpretation”). As required pursuant to the
Nasdaq Interpretation, if the Purchaser’s Ownership Percentage decreases, the

 

- 22 -



--------------------------------------------------------------------------------

number of Purchaser Designees would decrease in accordance with the terms of the
Nasdaq Interpretation. For the avoidance of doubt, Purchaser shall not be
required to convert any convertible security (including the Preferred Stock or
the Convertible Notes) that it holds in order to exercise its right to have
Purchaser Designees appointed to the Board pursuant to this Section 9.

(b) Nomination of Purchaser Designees. For so long as Purchaser’s ownership of
Common Stock of the Company is at least twenty-one percent (21%) on an
as-converted basis, any Purchaser Designee (including any successor pursuant to
Subsection 7(d) below) shall be nominated by the Board of Directors (or a
committee thereof) for election at the annual meeting of shareholders at which
such Purchaser Designee’s term will expire. At least ninety (90) days prior to
any such annual meeting at or by which directors are to be elected, the
Purchaser shall notify the Company in writing of the Purchaser Designee(s) to be
nominated for election as a director. The Company shall disclose in its proxy
statement for that annual meeting of shareholders the nominated Purchaser
Designee(s). In the absence of any such notification, it shall be presumed that
the Purchaser’s then incumbent Purchaser Designee(s) has been renominated as its
Purchaser Designee(s). The rights provided under this Section 9 are the
exclusive rights of the Purchaser and are not transferable.

(c) Restrictions on Purchaser Designees. The Purchaser Designees (i) shall be
bound by confidentiality obligations with respect to the Company and its
business to the same extent as are other directors of the Company and as is the
Purchaser pursuant to this Agreement; and (ii) if deemed necessary by a
determination of the Chairman of the Board or a vote of the majority of the
independent members of the Board, shall not participate in any Board
deliberations or action (including, but not limited to, Board presentations or
discussions), or receive Board information, relating to any matter to which the
Purchaser is either directly or indirectly involved or has any interest that is
competing or inconsistent with the interests of the Company. The Purchaser
agrees to cause the Purchaser Designees (and each successor) to comply with the
obligations in clause (i) of the preceding sentence for the benefit of the
Company and its successors.

(d) Successor Designees. If a Purchaser Designee shall cease to serve as a
director for any reason, the Company’s Board of Directors shall appoint and
elect a replacement director to serve out the remaining term of the existing
director upon written notice to the Company by the Purchaser.

(e) Indemnification Agreement. The Company shall enter into an Indemnification
Agreement with each Purchaser Designee or Successor Designee prior to the
commencement of his or her service on the Board, which agreement shall be in
such form and substance as has been executed by the current members of the
Board.

(f) No Increase to Size of Board of Directors. The Company hereby covenants and
agrees that after the date of this Agreement, the Company will not, without the
prior written consent of the Purchaser, which consent can be withheld in the
Purchaser’s sole discretion, increase the size of the Board of Directors, except
in connection with the appointment of one or more Purchaser Designees in
accordance with this Section 9.

 

- 23 -



--------------------------------------------------------------------------------

10. CERTAIN OWNERSHIP ISSUES

(a) Resales. The Purchaser agrees that the Securities, including the Underlying
Shares, may only be sold or transferred (i) pursuant to an effective
Registration Statement under the Securities Act, or (ii) pursuant to an
exemption from registration under the Securities Act. The Purchaser hereby
covenants that the Purchaser will not sell any Underlying Shares pursuant to any
Prospectus during a Suspension.

(b) Rule 144. The Purchaser is aware of Rule 144 under the Securities Act and
the restrictions imposed thereby and further understands and agrees that so long
as the Purchaser beneficially owns 10% or more of the Company’s then outstanding
securities or has a Purchaser Designee serving on the Board, the Company will
deem the Purchaser to be an “affiliate” as defined in Rule 144(a)(1) and any
transfers of the Underlying Shares by the Purchaser shall be subject to the
limitations applicable to affiliates set forth in the Securities Act and the
rules promulgated thereunder, including without limitation Rule 144.

(c) Legends. The certificate(s) evidencing the Preferred Stock and the
Underlying Shares shall bear legends in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON THE TRANSFER THEREOF PURSUANT TO THE TERMS OF A SECURITIES
PURCHASE AGREEMENT BETWEEN THE HOLDER AND THE COMPANY AND SUCH SECURITIES MAY
NOT BE SOLD, TRANSFERRED OR HYPOTHECATED UNTIL SUCH RESTRICTIONS HAVE LAPSED OR
HAVE BEEN WAIVED BY THE WRITTEN CONSENT OF THE COMPANY. THESE SECURITIES HAVE
NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED
EXCEPT (A) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S OF THE
SECURITIES ACT, (B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR (C) PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH
SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.”

(d) Agreement to be Bound. Subject to the other restrictions on transfer set
forth or referenced in this Agreement (including those set forth in
Section 15(h)), the Purchaser may assign all of its rights and obligations
hereunder with respect to the Preferred Stock and the

 

- 24 -



--------------------------------------------------------------------------------

Underlying Shares, provided that the transferee has agreed in writing to be
bound by the applicable provisions of this Agreement.

(e) Security Ownership. The Purchaser is aware that the Company is a party to a
Shareholder Rights Agreement, dated as of May 31, 2001, between the Company and
American Stock Transfer and Trust Company (the “Rights Agreement”), which
provides that in the event the Purchaser at any time beneficially owns 15% or
more of the Company’s then outstanding capital stock, the Purchaser may be
deemed an “Acquiring Person” as defined in the Rights Agreement. The Purchaser
understands that, in connection with the Purchaser’s acquisition of the
Securities and with respect to the Purchaser’s equity position in the Company,
the Company has exempted the Purchaser from being deemed an Acquiring Person as
a result of such acquisition or any subsequent transaction so long as the
Purchaser acquires its beneficial ownership of shares of capital stock of the
Company in a transaction whereby the Purchaser is acquiring such beneficial
ownership directly from the Company. Notwithstanding the foregoing, the
Purchaser will also not be deemed an Acquiring Person if the percentage of
outstanding capital stock owned by the Purchaser increases solely due to the
repurchase by the Company of shares of its outstanding capital stock.

11. GUARANTEES AND OTHER OBLIGATIONS AND COVENANTS OF THE COMPANY

(a) Financial Information. From the date of this Agreement, for so long as any
portion of the Convertible Notes or Preferred Stock is outstanding or the
Purchaser’s ownership of Common Stock of the Company is at least twenty percent
(20%) on an as-converted basis, the Company shall provide the Purchaser (i) as
soon as practicable after the end of each month, and in any event within thirty
(30) days thereafter, unaudited monthly income, balance sheet and cash flow
statements and a monthly cash flow budget, (ii) as soon as practicable after the
end of each quarter, and in any event within forty-five (45) days thereafter, a
consolidated balance sheet of the Company and its subsidiaries as of the end of
each such period, consolidated statements of income, consolidated statements of
changes in financial condition, a consolidated statement of cash flow of the
Company and its subsidiaries and a statement of stockholders’ equity for such
period and for the current fiscal year to date, (iii) as soon as practicable,
but in any event forty-five (45) days prior to the end of each fiscal year, a
projected operating budget and business plan for the next fiscal year, prepared
on a monthly basis, including balance sheets and sources and applications of
funds statements for such months and, as soon as prepared, any other budgets or
revised budgets prepared by the Company, (iv) as soon as practicable after the
end of each month, and in any event within ten (10) days thereafter, a twelve
(12) month rolling cash projection and a detailed report of payables overdue for
thirty (30), sixty (60) and more than ninety (90) days, and (v) such other
financial reports that may be reasonably requested by the Purchaser.

(b) Trade Debt. At no time during the period commencing 30 days after the First
Closing and for so long as any portion of the Convertible Notes or Preferred
Stock is outstanding shall the Company’s past due and unpaid obligations to
third parties in respect of goods or services furnished by such third parties to
the Company exceed $5,000,000 in the aggregate.

 

- 25 -



--------------------------------------------------------------------------------

(c) Reservation of Shares. The Company shall at all times reserve a sufficient
number of shares of unreserved, authorized and unissued shares of Common Stock
to provide for issuance of all of the Underlying Shares issuable upon conversion
of the Preferred Stock.

(d) Right of First Negotiation on Partnership/Licensing Opportunities. The
Company hereby covenants and agrees that in the event that after the date of
this agreement the Company decides to grant a license, sublicense or similar
rights to a third party or to enter into a partnership, collaboration or other
arrangement to participate in, or lead, the effort to develop or commercialize
any Invention or therapeutic product developed by the Company (including the
Company’s interest in any Joint Inventions) pursuant to the terms of the Amended
and Restated Joint Development and Commercialization Agreement entered into by
the Company, the Purchaser and the other parties named therein as of June 30,
2008 (the “JDA”), the Company shall give written notice of such decision to the
Purchaser, which notice shall include a detailed description of the terms and
conditions with respect to such proposed license or other arrangement. Upon
receipt of such notice, the Purchaser shall have a period of thirty (30) days to
indicate by written notice to the Company that it desires to exercise a right of
first negotiation with respect to such proposed license, sublicense or other
arrangement. If the Purchaser timely notifies the Company of its desire to
exercise its right of first negotiation, then the parties shall negotiate
exclusively and in good faith with each other to finalize terms and definitive
documentation, for a period of up to sixty (60) days. If the Parties fail to
finalize terms and execute and deliver definitive documentation in such sixty
(60) day period, the Company shall be entitled to enter into the proposed
license, sublicense or other arrangement with the third party, provided however,
that such license, sublicense or arrangement must not be on terms, economic and
otherwise, which are more favorable to such third party than those offered by
the Purchaser.

(e) Guarantees. Effective upon the date of this Agreement:

(i) The Company shall be deemed to have granted to the Purchaser an exclusive
(even as to the Company), fully-paid, royalty-free, right and license or
sublicense, as the case may be, under all GTC Technology and the Company’s
interest in Joint Inventions and Joint Patent Rights to Develop, make and have
made Products in the Co-Exclusive Territory.

(ii) The Purchaser shall be deemed to have been granted the exclusive (even as
to the Company) right to Commercialize Products in each country and region of
the Co-Exclusive Territory.

(iii) The Company shall be deemed to have granted to the Purchaser an exclusive
(even as to the Company), fully-paid, royalty-free, right and license or
sublicense, as the case may be, under all GTC Technology and the Company’s
interest in Joint Inventions and Joint Patent Rights to develop, make and have
made any transgenic compound Controlled (as defined in the JDA) by the Company
that is biosimilar to anti-CD20/Rituximab and anti-TNFa/Etanercept/Infliximab.

All capitalized terms not otherwise defined in this Section 11 shall have the
meaning ascribed to them in the JDA. The rights, licenses and sublicenses
described in Sections

 

- 26 -



--------------------------------------------------------------------------------

11(e)(i), (ii) and (iii) above shall be terminated if there has been no Event of
Default (as defined in each of the respective Convertible Notes) and the
Convertible Notes are paid in full or converted in full on or prior to the
respective Maturity Date (as defined in each of the respective Convertible
Notes). If an Event of Default under either of the Convertible Notes shall occur
or the Convertible Notes are not paid in full or converted in full on or prior
to the respective Maturity Date, the rights, licenses and sublicenses described
in Sections 11(e)(i), (ii) and (iii) above shall automatically become perpetual
and non-terminable. The Parties agree to take such actions as may be necessary
to prepare and execute an amendment to the JDA to reflect the rights of the
Purchaser set forth in Section 11(e)(i) and (ii) above and such other documents
and agreements as may be necessary to reflect the rights of the Purchaser set
forth in this Section 11(e).

12. PUBLIC STATEMENTS

The Company agrees to disclose on a Current Report on Form 8-K the existence of
this Agreement and the transactions contemplated by this Agreement and the
material terms, thereof, including pricing, within four (4) business days after
the date hereof. The Purchaser shall not issue any press release, or otherwise
make any such public statement regarding this Agreement or the transactions
contemplated by this Agreement (except for required SEC filings) without the
prior written consent of the Company.

13. REGISTRATION RIGHTS

(a) Registration Procedures and Expenses. Except during a Suspension (as defined
below), the Company will, upon receipt of written request of the Purchaser and
subject to receipt of necessary information from the Purchaser:

(i) as soon as practicable, but in any event no later than 4:00 p.m. Eastern
Time on the 30th day after the receipt of such written request from the
Purchaser, prepare and file with the SEC a registration statement on Form S-3 or
other applicable form available to the Company, including Form S-1 (the “Initial
Registration Statement”) covering the resale of all of the Underlying Shares of
the Purchaser, provided that the Purchaser has complied with Section 13(e),
below together with any shares of capital stock issued or issuable, from time to
time, upon any reclassification, share combination, share subdivision, stock
split, share dividend or similar transaction or event or otherwise as a
distribution on, in exchange for or with respect to any of the foregoing, in
each case held at the relevant time by a Purchaser (the “Registrable
Securities”); provided, however, that in the event that the SEC specifically
prohibits the Initial Registration Statement from including all Registrable
Securities of the Purchaser (“SEC Guidance”) (provided that the Company shall
advocate with the SEC for the registration of all or the maximum number of the
Registrable Securities permitted by SEC Guidance), then the Company will not be
in breach of this provision by following such SEC Guidance, and the Company will
file such additional Registration Statements (the “Subsequent Registration
Statements,” together with the Initial Registration Statement, the “Registration
Statements”) at the earliest practicable date on which the Company is permitted
by SEC Guidance to file such additional Registration Statements related to the
Registrable Securities (the “Subsequent Filing Dates”). If the context so
requires, Underlying Shares of the Purchaser will not be considered Registrable
Securities for the purposes of a certain

 

- 27 -



--------------------------------------------------------------------------------

determination of Registrable Securities hereunder if, at that time of such
determination, they can be sold pursuant to Rule 144 without volume or manner of
sales limitations or have been sold under an effective Registration Statement.

(ii) cause (A) the Initial Registration Statement, as may be amended from time
to time, to become effective under the Securities Act as soon as practicable
after the Initial Registration Statement is filed by the Company, but in any
event no later than 4:00 p.m. Eastern Time on the 120th day after and (B) any
Subsequent Registration Statements, as may be amended from time to time, which
may be required to be filed hereunder pursuant to Section 13(a)(i) to become
effective under the Securities Act as soon as practicable but in any event no
later than 4:00 p.m. Eastern Time on the 120th day after such Subsequent Filing
Date (each, its “Required Effective Date”);

(iii) cause any prospectus used in connection with any Registration Statement (a
“Prospectus”) to be filed with the SEC pursuant to Rule 424(b) under the
Securities Act as soon as practicable but in any event no later than two Trading
Days following the date such Registration Statement is declared effective by the
SEC;

(iv) promptly prepare and file with the SEC such amendments and supplements to
the Registration Statements and any Prospectus used in connection therewith
(A) as may be necessary to keep such Registration Statements continuously
effective until the earlier of (1) such time as all Registrable Securities have
been sold pursuant to such Registration Statements, or (2) the date on which all
of the Underlying Shares may be resold by the Purchaser without registration
pursuant to Rule 144 without volume or manner of sale limitations and (B) as may
be reasonably requested by the Purchaser in order to incorporate information
concerning the Purchaser or the Purchaser’s intended method of distribution;

(v) so long as any Registration Statement is effective covering the resale of
Registrable Securities owned by the Purchaser, furnish to the Purchaser with
respect to the Registrable Securities registered under such Registration
Statement (and to each underwriter, if any, of such Registrable Securities) such
reasonable number of copies of Prospectuses and such other documents as the
Purchaser may reasonably request in order to facilitate the public sale or other
disposition of all or any of the Registrable Securities by the Purchaser;

(vi) use commercially reasonable efforts to file documents required of the
Company for blue sky clearance in any states specified in writing by the
Purchaser; provided, however, that the Company shall not be required to qualify
to do business generally in any jurisdiction in which the Company is not now so
qualified;

(vii) bear all expenses in connection with the procedures in paragraphs
(i) through (vi) of this Section 13(a) and the registration of the Registrable
Securities pursuant to the Registration Statements, other than fees and
expenses, if any, of counsel (except as provided by Section 15(j) below) or
other advisers to the Purchaser or underwriting discounts, brokerage fees and
commissions incurred by the Purchaser, if any, in connection with an
underwritten offering of the Registrable Securities;

 

- 28 -



--------------------------------------------------------------------------------

(viii) use reasonable best efforts to prevent the issuance of any stop order or
other order suspending the effectiveness of the Registration Statements and, if
such an order is issued, to obtain the withdrawal thereof at the earliest
possible time and to notify the Purchaser of the issuance of such order and the
resolution thereof;

(ix) furnish to the Purchaser as soon as practicable after the date that any
Registration Statement becomes effective, a letter, dated such date, of outside
counsel representing the Company addressed to the Purchaser, confirming the
effectiveness of such Registration Statement and, to the knowledge of such
counsel, the absence of any stop order;

(x) provide to the Purchaser and its representatives, if requested, the
opportunity to conduct a reasonable inquiry of the Company’s financial and other
records during normal business hours and make available its officers, directors
and employees for questions regarding information which the Purchaser may
reasonably request in order to fulfill any due diligence obligation on its part;
provided that in the case of this clause (x), the Company shall not be required
to provide, and shall not provide, the Purchaser with material, non-public
information unless the Purchaser agrees to receive such information and enters
into an agreement to keep such material, nonpublic information confidential and
refrain from trading in any Company security for so long as such information
remains material, nonpublic information; and

(xi) not less than three Trading Days prior to the filing of a Registration
Statement and not less than two Trading Days prior to the filing of any related
Prospectus or any amendment or supplement thereto (including any document that
would be incorporated or deemed to be incorporated therein by reference) or, in
the case of comments made by the staff of the SEC and the Company’s responses
thereto, within a reasonable period of time following the receipt thereof by the
Company, furnish to the Purchaser copies of all such documents proposed to be
filed or copies of such correspondence from and to the SEC relating to such
Registration Statement, as the case may be, which documents (other than those
incorporated or deemed to be incorporated by reference) will be subject to the
review of the Purchaser. The Company shall reflect in each such document when so
filed with the SEC such comments relating to the Purchaser and its plan of
distribution of Registrable Securities as the Purchaser may reasonably propose;
provided, however, that such comments from the Purchaser must be received by the
Company no later than one Trading Day prior to the filing of such document with
the SEC. Notwithstanding any other provision of this Agreement, the Company will
have no obligation to deliver or make available to the Purchaser any
Registration Statement or Prospectus containing any material, nonpublic
information unless the Purchaser specifically consents in advance in writing to
receive such material, nonpublic information and the Purchaser has executed an
agreement to keep such material, nonpublic information confidential and refrain
from trading in any Company security for so long as such information remains
material, nonpublic information.

(b) Except during a Suspension (as defined below), (i) each document filed or to
be filed with the SEC pursuant to the Exchange Act and incorporated by reference
in any Registration Statement complied or will comply when so filed in all
material respects with the Exchange Act, (ii) each part of each Registration
Statement, when such part shall become effective, will not contain, and each
such part, as amended or supplemented, if applicable, will

 

- 29 -



--------------------------------------------------------------------------------

not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (iii) each Registration Statement will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading,
(iv) each Registration Statement and Prospectus, as may be amended or
supplemented, will comply in all material respects with the Securities Act, and
(v) each Prospectus, as may be amended or supplemented, will not, at the time of
each sale of the Underlying Shares by the Purchaser, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, except that the representations and warranties set forth
in this paragraph will not apply to statements or omissions in any Registration
Statement or Prospectus based upon information relating to the Purchaser
furnished to the Company in writing by the Purchaser expressly for use therein.

(c) The Company shall be permitted after the Initial Registration Statement’s
Required Effective Date, to suspend for one or more periods (each such period, a
“Suspension”) the actions required under Sections 13(a)(i) through (vi) and the
use of a Prospectus forming a part of a Registration Statement to the extent
that the Board of Directors of the Company concludes in good faith and based on
the advice of counsel that the disclosure of additional information in the
Prospectus is necessary, whether through an amendment or supplement to such
Registration Statement, the filing of an appropriate report with the SEC
pursuant to the Exchange Act or otherwise. The Company agrees to file such
amendment, supplement or report or otherwise disclose such additional
information as soon as practicable following such notice of such Suspension.
Notwithstanding the foregoing, the Company agrees that no Suspension shall be
for a period of longer than 60 days and no Suspension or Suspensions shall be
for an aggregate in any 365-day period of longer than 90 days.

(d) With a view to making available to the Purchaser the benefits of Rule 144
(or its successor rule) and any other rule or regulation of the SEC that may at
any time permit the Purchaser to sell Registrable Securities to the public
without registration, the Company covenants and agrees to: (A) make and keep
public information available, as those terms are understood and defined in Rule
144, until the earlier of (1) one year after such date as all of the Purchasers’
Registrable Securities may be resold without volume or manner of sale
limitations pursuant to Rule 144(b) or any other rule of similar effect or
(2) such date as all of the Purchasers’ Registrable Securities shall have been
resold; (B) file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act; and (C) furnish to the Purchaser
upon request, as long as the Purchaser owns any Registrable Securities, (1) a
written statement by the Company that it has complied with the reporting
requirements of the Exchange Act, (2) a copy of the Company’s most recent Annual
Report on Form 10-K or Quarterly Report on Form 10-Q, except to the extent that
such documents are available from the SEC on its EDGAR website, and (3) such
other information as may be reasonably requested in order to avail the Purchaser
of any rule or regulation of the SEC that permits the selling of any such
Registrable Securities without registration.

(e) It shall be a condition to the Company’s obligations to take any action
under this Agreement with respect to the registration of the Purchaser’s
Registrable Securities that the Purchaser shall promptly furnish to the Company,
upon request, such reasonable and

 

- 30 -



--------------------------------------------------------------------------------

customary information regarding itself, the Purchaser’s Registrable Securities,
and the intended method of disposition of such Registrable Securities. In
connection therewith, the Purchaser shall be required to represent to the
Company that all such information which is given is both complete and accurate
in all material respects when made.

14. INDEMNIFICATION AND CONTRIBUTION

(a) For purposes of this Section 14 only:

(i) the term “Purchaser” shall include the Purchaser and any affiliate (as such
term is defined pursuant to Rule 12b-2 promulgated under the Exchange Act) of
such Purchaser;

(ii) the term “Prospectus” shall mean the prospectus and any amendment or
supplement thereto in the form first filed with the SEC pursuant to Rule 424(b)
promulgated under the Securities Act or, if no Rule 424(b) filing is required,
filed as part of the Registration Statement at the time of effectiveness, as
supplemented or amended from time to time; and

(iii) the term “Registration Statement” shall include any final prospectus,
exhibit, supplement or amendment included in or relating to a Registration
Statement.

(b) The Company agrees to indemnify and hold harmless the Purchaser, each of its
partners and each person, if any, who controls the Purchaser within the meaning
of the Securities Act against any losses, claims, damages, liabilities or
expenses, joint or several, to which the Purchaser may become subject, under the
Securities Act, the Exchange Act, or any other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company, such consent not to be unreasonably withheld, conditioned or delayed),
insofar as such losses, claims, damages, liabilities or expenses (or actions in
respect thereof as contemplated below) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in a
Registration Statement or Prospectus, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, and will reimburse the
Purchaser, each of its partners and each person, if any, who controls the
Purchaser within the meaning of the Securities Act for any legal and other
expenses as such expenses are reasonably incurred by the Purchaser, any of its
partners or any person, if any, who controls the Purchaser within the meaning of
the Securities Act in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the Company will not be liable to the Purchaser
in any such case to the extent that any such loss, claim, damage, liability or
expense arises out of or is based upon (i) an untrue statement or alleged untrue
statement or omission or alleged omission made in a Registration Statement or
Prospectus in reliance upon (and prior to the furnishing by the Purchaser of
corrective information to the Company) and in conformity with written
information furnished to the Company by or on behalf of the Purchaser expressly
for use therein or (ii) any failure by the Purchaser to comply with the covenant
contained in Section 10(a) above respecting the sale of the Underlying Shares
during a Suspension unless

 

- 31 -



--------------------------------------------------------------------------------

such failure by the Purchaser results from the Company’s failure to provide
written notice of a Suspension to the Purchaser.

(c) The Purchaser shall indemnify and hold harmless the Company, each of its
directors, each of its officers who signed a Registration Statement and each
person, if any, who controls the Company within the meaning of the Securities
Act, against any losses, claims, damages, liabilities or expenses to which the
Company, each of its directors, each of its officers who signed a Registration
Statement or controlling person may become subject, under the Securities Act,
the Exchange Act, or any other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Purchaser) insofar as
such losses, claims, damages, liabilities or expenses (or actions in respect
thereof as contemplated below) arise out of or are based upon any (i) any
failure by the Purchaser to comply with the covenant contained in Section 10(a)
above respecting the sale of the Underlying Shares during a Suspension unless
such failure by the Purchaser results from the Company’s failure to provide
written notice of a Suspension to the Purchaser or (ii) untrue statement or
alleged untrue statement of any material fact contained in a Registration
Statement or the Prospectus, or the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in a Registration Statement or Prospectus in reliance upon and in conformity
with written information furnished to the Company by or on behalf of the
Purchaser expressly for use therein, and will reimburse the Company, each of its
directors, each of its officers who signed a Registration Statement or
controlling persons for any legal and other expense reasonably incurred, as such
expenses are reasonably incurred by the Company, each of its directors, each of
its officers who signed a Registration Statement or controlling persons in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action.

(d) Promptly after receipt by an indemnified party under this Section 14 of
notice of the threat or commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against an indemnifying party under
this Section 14, promptly notify the indemnifying party in writing thereof, but
the omission so to notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party hereunder or otherwise to
the extent it is not prejudiced as a result of such failure. In case any such
action is brought against any indemnified party and such indemnified party seeks
or intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in, and, to the extent that it may wish, jointly
with all other indemnifying parties similarly notified, to assume the defense
thereof with counsel reasonably satisfactory to such indemnified party;
provided, however, if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be a conflict between the positions of
the indemnifying party and the indemnified party in conducting the defense of
any such action or that there may be legal defenses available to it and/or other
indemnified parties which are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in

 

- 32 -



--------------------------------------------------------------------------------

the defense of such action on behalf of such indemnified party or parties. Upon
receipt of notice from the indemnifying party to such indemnified party of its
election to assume the defense of such action and approval by the indemnified
party of counsel, the indemnifying party will not be liable to such indemnified
party under this Section 14 for any legal or other expenses subsequently
incurred by such indemnified party in connection with the defense thereof unless
(i) the indemnified party shall have employed such counsel in connection with
the assumption of legal defenses in accordance with the proviso to the preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the expenses of more than one separate counsel, representing the
indemnified parties who are parties to such action) or (ii) the indemnifying
party shall not have employed counsel reasonably satisfactory to the indemnified
party to represent the indemnified party within a reasonable time after notice
of commencement of action, in each of which cases the reasonable fees and
expenses of counsel shall be at the expense of the indemnifying party. No
indemnifying party, in the defense of any claim covered by this Section 14,
shall, except with the prior written consent of the indemnified party, consent
to entry of any judgment or enter into any settlement which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release of the indemnified party and the indemnifying
party from all liability in respect to such claim. An indemnified party shall
not consent to entry of any judgment or enter into any settlement without the
prior written consent of the indemnifying party.

(e) If the indemnification provided for in this Section 14 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (b) or
(c) above in respect of any losses, claims, damages, liabilities or expenses (or
actions in respect thereof) referred to therein, then each indemnifying party
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses (or actions in
respect thereof) in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and the Purchaser on the other in
connection with the statements or omissions or other matters which resulted in
such losses, claims, damages, liabilities or expenses (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
fault shall be determined by reference to, among other things, in the case of an
untrue statement, whether the untrue statement relates to information supplied
by the Company on the one hand or the Purchaser on the other and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement. The Company and the Purchaser agree that it would
not be just and equitable if contribution pursuant to this subsection (e) were
determined by pro rata allocation or by any other method of allocation which
does not take into account the equitable considerations referred to above in
this subsection (e). The amount paid or payable by an indemnified party as a
result of the losses, claims, damages, liabilities or expenses (or actions in
respect thereof) referred to above in this subsection (e) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

(f) Notwithstanding the foregoing or anything to the contrary contained herein,
the Purchaser will not be liable for any losses, claims, damages, liabilities or
expenses (or actions

 

- 33 -



--------------------------------------------------------------------------------

in respect thereof) in excess of the net amount received by the Purchaser from
the sale of the Underlying Shares.

15. MISCELLANEOUS

(a) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the Commonwealth of Massachusetts, United States of America,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the Commonwealth of Massachusetts or any other jurisdictions) that
would cause the application of the laws of any jurisdictions other than the
Commonwealth of Massachusetts. If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

(b) Entire Agreement. This Agreement and the documents referenced herein and
therein constitute the entire agreement among the parties hereto with respect to
the subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement and the documents referenced herein and therein
supersede all prior agreements and understandings among the parties hereto with
respect to the subject matter hereof and thereof.

(c) Amendments and Waivers. No provision of this Agreement may be amended or
waived other than by an instrument in writing signed by the Company and by the
Purchaser.

(d) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) upon receipt, when sent via a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

If to the Company:

GTC Biotherapeutics, Inc.

175 Crossing Boulevard

Suite 410

Framingham, MA 01702

  Tel: (508) 270-2061

  Fax: (508) 271-3491

  Attn: Geoffrey F. Cox, Ph.D.

Chairman, President and Chief Executive Officer

 

- 34 -



--------------------------------------------------------------------------------

with a copy to:

Edwards Angell Palmer & Dodge LLP

111 Huntington Avenue

Boston, MA 02199

  Tel: (617) 239-0100

  Fax: (617) 227-4420

  Attn: Nathaniel S. Gardiner, Esq.

If to the Purchaser:

LFB Biotechnologies S.A.S.

3, avenue des Tropiques

LES ULIS

91940 Courtaboeuf - France

  Tel: +33 (0) 1 69 82 70 10

  Fax: +33 (0) 1 6982 72 67

  Attn: M. Christian Bechon, President

with a copy to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

  Tel: (617) 542-6000

  Fax: (617) 542-2241

  Attn: Brian P. Keane, Esq.

(e) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(f) Directors and Officers Liability Insurance. The Purchaser agrees to cause
the Company to either (i) provide continuing Directors and Officers liability
insurance coverage to all directors and officers that are currently covered by
the Company’s primary and excess Directors and Officers liability policies for
at least three years after the Closing Date or (ii) provide tail coverage for at
least three years after the Closing Date for all directors and officers that are
currently covered by the Company’s primary and excess Directors and Officers
liability policies; in each case that is substantially equivalent to the
Company’s existing directors and officers liability insurance program, or if
substantially equivalent insurance coverage is not available, the best available
coverage, provided, further, that the aggregate cost of such insurance shall not
exceed more than 200% of the aggregate premium (the “200% Cap Amount”) paid by
the Company for its existing directors and officers liability insurance program
(in which event, the premium coverage amount that may be purchased with the 200%
Cap Amount shall be obtained).

(g) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other

 

- 35 -



--------------------------------------------------------------------------------

agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

(h) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(i) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.
Notwithstanding anything to the contrary to set forth herein, the rights and
benefits provided under Section 6, Section 9, Section 10(e), and Section 11 are
the exclusive rights and benefits of the Purchaser and are not transferable or
assignable, except to affiliates of the Purchaser or with the express written
consent of the Company, or with respect to Section 11(e), after such rights,
licenses and sublicenses granted thereunder shall become perpetual and
non-terminable.

(j) Survival. The representations and warranties of the Company and the
Purchaser contained in Sections 7 and 8, respectively, shall survive only for a
period of two years from the last Closing Date hereunder and shall in no way be
affected by any investigation of the subject matter thereof made by or on behalf
of the Purchaser or the Company.

(k) Expenses. The Company shall reimburse the Purchaser for any reasonable fees
and expenses, including, without limitation, fees of the Purchaser’s legal
counsel, that it incurs in connection with the consummation of the transactions
contemplated by this Agreement and in satisfying its obligations under this
Agreement in an amount not to exceed $100,000.

(l) Headings. The headings of this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(m) Counterparts. This Agreement may be executed in identical counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same agreement. This Agreement, once executed by a party, may be delivered
to the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.

[Remainder of page intentionally left blank.

Signature page to follow.]

 

- 36 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Securities Purchase Agreement
to be duly executed as of the date first written above.

 

COMPANY: GTC BIOTHERAPEUTICS, INC. By:  

/s/ Geoffrey F. Cox

  Geoffrey F. Cox   Chairman, Chief Executive Officer and President

 

PURCHASER: LFB BIOTECHNOLOGIES S.A.S. By:  

/s/ Max Berger

  Max Berger, Director of Legal Affairs, for and on behalf of Christian Bechon,
President Directeur General, by Power of Attorney dated June 18, 2009



--------------------------------------------------------------------------------

Exhibit A

Form of Certificate of Designations for Series E-1 Preferred Stock



--------------------------------------------------------------------------------

CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS

OF

SERIES E-1 10% CONVERTIBLE PREFERRED STOCK

OF

GTC BIOTHERAPEUTICS, INC.

GTC Biotherapeutics, Inc., a corporation organized and existing under the laws
of the Commonwealth of Massachusetts (the “Corporation”), hereby certifies that,
pursuant to authority vested in the Board of Directors of the Corporation by
Article 4.1 of the Restated Articles of Organization of the Corporation, the
following resolutions were adopted on June 18, 2009 by the Board of Directors of
the Company pursuant to Section 10.05 of the Massachusetts Business Corporations
Act.

“RESOLVED that, pursuant to authority vested in the Board of Directors of the
Corporation by Article 4.1 of the Company’s Restated Articles of Organization,
out of the total authorized number of 5,000,000 shares of preferred stock, par
value $0.01 per share (the “Preferred Stock”), there shall be designated a
series of preferred shares which shall be issued in and constitute a single
series to be known as “Series E-1 10% Convertible Preferred Stock” (hereinafter
called the “Series E-1 Preferred Stock”). The shares of Series E-1 Preferred
Stock having the voting powers, designations, preferences and other special
rights, and qualifications, limitations and restrictions thereof set forth
below:

Section 1. Definitions.

Capitalized terms used and not otherwise defined herein that are defined in the
Securities Purchase Agreement shall have the meanings given such terms in the
Securities Purchase Agreement. For the purposes hereof, the following terms
shall have the following meanings:

“Alternate Consideration” shall have the meaning set forth in Section 7(e).

“Bankruptcy Event” means any of the following events: (a) the Corporation or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Corporation or any Significant Subsidiary thereof; (b) there is commenced
against the Corporation or any Significant Subsidiary thereof any such case or
proceeding that is not dismissed within 60 days after commencement; (c) the
Corporation or any Significant Subsidiary thereof is adjudicated insolvent or
bankrupt or any order of relief or other order approving any such case or
proceeding is entered; (d) the Corporation or any Significant Subsidiary thereof
suffers any appointment of any custodian or the like for it or any substantial
part of its property that is not discharged or stayed within 60 calendar days
after such appointment; (e) the Corporation or any Significant Subsidiary
thereof makes a general assignment for the benefit of creditors; (f) the
Corporation or any Significant Subsidiary thereof



--------------------------------------------------------------------------------

calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or (g) the Corporation or any
Significant Subsidiary thereof, by any act or failure to act, expressly
indicates its consent to, approval of or acquiescence in any of the foregoing or
takes any corporate or other action for the purpose of effecting any of the
foregoing.

“Business Day” means any day except a Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Buy-In” shall have the meaning set forth in Section 6(e)(iii).

“Change of Control Transaction” means the occurrence after the date hereof of
any of (i) an acquisition by an individual, legal entity or “group” (as
described in Rule 13d-5(b)(1) promulgated under the Exchange Act) other than LFB
of effective control (whether through legal or beneficial ownership of capital
stock of the Corporation, by contract or otherwise) of in excess of 33% of the
voting securities of the Corporation (other than by means of conversion of
Series E-1 Preferred Stock or Series E-2 Preferred Stock), or (ii) the
Corporation merges into or consolidates with any other Person, or any Person
merges into or consolidates with the Corporation and, after giving effect to
such transaction, the shareholders of the Corporation immediately prior to such
transaction own less than 66% of the aggregate voting power of the Corporation
or the successor entity of such transaction, or (iii) the Corporation sells or
transfers all or substantially all of its assets to another Person and the
shareholders of the Corporation immediately prior to such transaction own less
than 66% of the aggregate voting power of the acquiring entity immediately after
the transaction, or (iv) a replacement at one time or within a one year period
of more than one-half of the members of the Corporation’s board of directors
which is not approved by a majority of those individuals who are members of the
board of directors on the date hereof (or by those individuals who are serving
as members of the board of directors on any date whose nomination to the board
of directors was approved by a majority of the members of the board of directors
who are members on the date hereof), unless such replacement results from the
exercise by LFB of contractual rights to designate representatives to the
Corporation’s board of directors, or (v) the execution by the Corporation of an
agreement to which the Corporation is a party or by which it is bound, providing
for any of the events set forth in clauses (i) through (iv) herein.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the Corporation’s common stock, par value $0.01 per share,
and stock of any other class of securities into which such securities may
hereafter be reclassified or changed into.

“Common Stock Equivalents” means any securities of the Corporation or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock; provided, however, that Common Stock Equivalents shall not include any
debt securities of the Corporation, unless such debt securities are convertible
into Common Stock or Common Stock Equivalents.

 

2



--------------------------------------------------------------------------------

“Conversion Amount” means the sum of the Stated Value at issue.

“Conversion Date” shall have the meaning set forth in Section 6(a).

“Conversion Price” shall have the meaning set forth in Section 6(b).

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of the shares of Series E-1 Preferred Stock in accordance with
the terms hereof.

“Dividend Payment Date” shall have the meaning set forth in Section 3(a).

“Escrow Agreement” shall have the meaning set forth in the Securities Purchase
Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Five Year Redemption” shall have the meaning set forth in Section 8.

“Five Year Redemption Amount” means the sum of (i) 100% of the aggregate Stated
Value then outstanding, (ii) accrued but unpaid dividends, and (iii) all
liquidated damages and other amounts due in respect of the Series E-1 Preferred
Stock.

“Fundamental Transaction” shall have the meaning set forth in Section 7(e).

“Holder” shall have the meaning given such term in Section 2.

“Junior Securities” means the Common Stock and all other Common Stock
Equivalents of the Corporation other than the Series E-2 Preferred Stock, and
those securities which are explicitly senior or pari passu to the Series E-1
Preferred Stock in dividend rights or liquidation preference.

“LFB” means LFB Biotechnologies S.A.S. and its stockholder, Laboratoire Francais
du Fractionnement et des Biotechnologies and their respective direct and
indirect subsidiaries.

“Liquidation” shall have the meaning set forth in Section 5.

“Make-Whole Payment” shall have the meaning set forth in Section 11.

“Notice of Conversion” shall have the meaning set forth in Section 6(a).

“Original Issue Date” means the relevant Closing Date at which such shares of
Series E-1 Preferred Stock are initially issued, regardless of the number of
transfers of any particular shares of Series E-1 Preferred Stock and regardless
of the number of certificates which may be issued to evidence such Series E-1
Preferred Stock, and which shall not be earlier than the First Closing Date.

“Preferred Transaction Documents” shall have the meaning set forth in the
Securities Purchase Agreement.

 

3



--------------------------------------------------------------------------------

“Redemption Date” shall have the meaning set forth in Section 8.

“Redemption Notice” shall have the meaning set forth in Section 8.

“Registration Statement” shall have the meaning set forth in the Securities
Purchase Agreement.

“Securities Purchase Agreement” means the Securities Purchase Agreement, dated
as of June 18, 2009, to which the Corporation and the original Holder signatory
thereto are parties, as amended, modified or supplemented from time to time in
accordance with its terms.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Security Agreement” shall have the meaning set forth in the Securities Purchase
Agreement.

“Series E-1 Preferred Stock” shall have the meaning set forth in Section 2.

“Series E-2 Preferred Stock” means the shares of Series E-2 10% Convertible
Preferred Stock, whose characteristics are set forth in the Certificate of
Designations, Preferences and Rights of Series E-2 10% Convertible Preferred
Stock filed on the date hereof.

“Share Delivery Date” shall have the meaning set forth in Section 6(d).

“Stated Value” shall have the meaning set forth in Section 2.

“Subsidiary” shall have the meaning set forth in the Securities Purchase
Agreement.

“Trading Day” means a day on which the principal Trading Market is open for
business.

“Trading Market” means the following exchanges on which the Common Stock is
listed for trading on the date in question: the OTC Bulletin Board, the US
Alternext LLC, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market and the New York Stock Exchange.

“Triggering Event” shall have the meaning set forth in Section 9(a).

“Triggering Redemption Amount” means, for each share of Series E-1 Preferred
Stock, the sum of (i) the Stated Value, (ii) all accrued but unpaid dividends
thereon, and (iii) all liquidated damages and other costs, expenses or amounts
due in respect of the Series E-1 Preferred Stock.

“Triggering Redemption Payment Date” shall have the meaning set forth in
Section 9(b).

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market other than the OTC Bulletin Board, the daily volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on such Trading Market on which the Common Stock is then

 

4



--------------------------------------------------------------------------------

listed or quoted for trading as reported by Bloomberg L.P. (based on a Trading
Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City time));
(b) if the Common Stock is then listed on the OTC Bulletin Board, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c) if the Common Stock is not then
quoted for trading on the OTC Bulletin Board and if prices for the Common Stock
are then reported in the “Pink Sheets” published by Pink Sheets, LLC (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported; or (d) in
all other cases, the fair market value of a share of Common Stock as determined
by an independent appraiser selected in good faith by the Holders and reasonably
acceptable to the Corporation, the fees and expenses of which shall be paid by
the Corporation.

Section 2. Designation, Amount, Par Value and Rank. The series of Preferred
Stock shall be designated as its Series E-1 10% Convertible Preferred Stock (the
“Series E-1 Preferred Stock”) and the number of shares so designated shall be
18,000 (which shall not be subject to increase without the written consent of
all of the holders of the Series E-1 Preferred Stock (each, a “Holder” and
collectively, the “Holders”)). Each share of Series E-1 Preferred Stock shall
have a par value of $0.01 per share and a stated value equal to $1,000 (the
“Stated Value”). The Series E-1 Preferred Stock shall rank pari passu with the
Series E-2 Preferred Stock and senior to all other outstanding series of
Preferred Stock with respect to the right to receive dividends, to receive the
liquidation preference upon Liquidation or upon redemption of the Series E-1
Preferred Stock at the option of the Holder, such that no amounts shall be
payable in respect of Junior Stock unless all amounts in respect of any such
event (dividend, liquidation or optional redemption) have been paid in full in
respect of the Series E-1 Preferred Stock.

Section 3. Dividends.

(a) Dividends. Holders shall be entitled to receive, and the Corporation shall
pay, cumulative dividends at the rate per share (as a percentage of the initial
Stated Value) of 10% per annum, payable semiannually on January 1 and July 1,
beginning on January 1, 2010, on each Conversion Date (with respect only to
shares of Series E-1 Preferred Stock being converted) and on the Redemption Date
(each such date, a “Dividend Payment Date”) (if any Dividend Payment Date is not
a Trading Day, the applicable payment shall be due on the next succeeding
Trading Day) in cash. Dividends on the Series E-1 Preferred Stock shall be
calculated on the basis of a 360-day year, consisting of twelve 30-day periods,
shall accrue daily commencing on the Original Issue Date, and shall be deemed to
accrue from such Original Issue Date whether or not earned or declared and
whether or not there are profits, surplus or other funds of the Corporation
legally available for the payment of dividends. Any dividends that are not paid
within three Trading Days following a Dividend Payment Date shall continue to
accrue and shall entail a late fee, payable in cash, at the rate of 18% per
annum or the lesser rate permitted by applicable law (such late fee shall accrue
daily from the Dividend Payment Date through and including the date of payment).

(b) Payments in Respect of Junior Stock. So long as any Series E-1 Preferred
Stock shall remain outstanding, neither the Corporation nor any Subsidiary
thereof shall redeem, purchase or otherwise acquire directly or indirectly any
Junior Securities except as expressly permitted by Section 10(b). So long as any
Series E-1 Preferred Stock shall remain outstanding,

 

5



--------------------------------------------------------------------------------

neither the Corporation nor any Subsidiary thereof shall directly or indirectly
pay or declare any dividend or make any distribution upon (other than a dividend
or distribution described in Section 6 or dividends due and paid in the ordinary
course on senior preferred stock of the Corporation), nor shall any distribution
be made in respect of, any Junior Securities as long as any dividends due on the
Series E-1 Preferred Stock remain unpaid, nor shall any monies be set aside for
or applied to the purchase or redemption (through a sinking fund or otherwise)
of any Junior Securities or shares pari passu with the Series E-1 Preferred
Stock.

Section 4. Voting Rights.

The Series E-1 Preferred Stock shall have no voting rights, except as required
by applicable law. Notwithstanding the preceding sentence, as long as any shares
of Series E-1 Preferred Stock are outstanding, the Corporation shall not,
whether by merger or otherwise, without the affirmative vote of the Holders of a
majority of the then outstanding shares of the Series E-1 Preferred Stock,
(a) alter or change adversely the powers, preferences or rights given to the
Series E-1 Preferred Stock, (b) authorize or create any class of stock ranking
as to dividends, redemption or distribution of assets upon a Liquidation senior
to or otherwise pari passu with the Series E-1 Preferred Stock; provided,
however, that this clause (b) shall not apply to the authorization or creation
of the Series E-2 Preferred Stock, (c) amend its Restated Articles of
Organization or other charter documents in any manner that adversely affects any
rights of the Holders, (d) increase the number of authorized shares of Series
E-1 Preferred Stock, (e) take any actions prohibited by Section 6, 9(f), 11(b)
and 11(d) of the Securities Purchase Agreement, or (f) enter into any agreement
with respect to any of the foregoing.

Section 5. Liquidation. Upon any liquidation, dissolution or winding-up of the
Corporation, whether voluntary or involuntary (a “Liquidation”), the Holders
shall be entitled to receive out of the assets, whether capital or surplus, of
the Corporation an amount equal to the sum of (i) the Stated Value, and (ii) any
accrued and unpaid dividends thereon and any other fees or liquidated damages
owing thereon, which amount shall be paid before any distribution or payment
shall be made to the holders of any Junior Securities, and if the assets of the
Corporation shall be insufficient to pay in full such amounts, then the entire
assets to be distributed to the Holders shall be ratably distributed among the
Holders (on a pari passu basis with the holders of the Series E-2 Preferred
Stock) in accordance with the respective amounts that would be payable on such
shares if all amounts payable thereon were paid in full. A Fundamental
Transaction or Change of Control Transaction shall not be deemed a Liquidation.
The Corporation shall mail written notice of any such Liquidation, not less than
45 days prior to the payment date stated therein, to each Holder.

Section 6. Conversion and Exchange Rights.

(a) Conversions at Option of Holder. Each share of Series E-1 Preferred Stock
shall be convertible, at any time and from time to time at the option of the
Holder thereof, into that number of shares of Common Stock determined by
dividing the Stated Value of such share of Series E-1 Preferred Stock by the
Conversion Price. Holders shall effect conversions by providing the Corporation
with the form of conversion notice attached hereto as Annex A (a “Notice of
Conversion”). Each Notice of Conversion shall specify the number of shares of
Series E-1 Preferred Stock to be converted, the number of shares of Series E-1
Preferred Stock owned

 

6



--------------------------------------------------------------------------------

prior to the conversion at issue, the number of shares of Series E-1 Preferred
Stock owned subsequent to the conversion at issue, the Make-Whole Payment in
respect of the shares of Series E-1 Preferred Stock to be converted, and the
date on which such conversion is to be effected, which date may not be prior to
the date the applicable Holder delivers by facsimile such Notice of Conversion
to the Corporation (such date, the “Conversion Date”). If no Conversion Date is
specified in a Notice of Conversion, the Conversion Date shall be the date that
such Notice of Conversion to the Corporation is deemed delivered hereunder. The
calculations and entries set forth in the Notice of Conversion shall control in
the absence of manifest or mathematical error. To effect conversions of shares
of Series E-1 Preferred Stock, a Holder shall be required to surrender the
certificate(s) representing such shares of Series E-1 Preferred Stock to the
Corporation. Shares of Series E-1 Preferred Stock converted into Common Stock or
redeemed in accordance with the terms hereof shall be canceled and shall not be
reissued. Upon any conversion of shares of Series E-1 Preferred Stock with a
Conversion Date on or prior to the first anniversary of the Original Issue Date
of such shares of Series E-1 Preferred Stock, the Company shall pay or cause to
be paid to the Holder converting such shares the Make-Whole Payment, if any, in
respect of the shares converted in accordance with Section 11.

(b) Conversion Price. The conversion price for the Series E-1 Preferred Stock
shall equal $2.63, subject to adjustment as provided herein (the “Conversion
Price”).

(c) Reserved.

(d) Mechanics of Conversion.

i. Delivery of Certificate Upon Conversion. Not later than three Trading Days
after each Conversion Date (the “Share Delivery Date”), the Corporation shall
deliver, or cause to be delivered, to the converting Holder a certificate or
certificates representing the number of shares of Common Stock being acquired
upon the conversion of shares of Series E-1 Preferred Stock. If, in the case of
any Notice of Conversion, such certificate or certificates are not delivered to
or as directed by the applicable Holder by the seventh Trading Day after the
Conversion Date, the applicable Holder shall be entitled to elect to rescind
such Conversion Notice by written notice to the Corporation at any time on or
before its receipt of such certificate or certificates, in which event the
Corporation shall promptly return to such Holder any original Series E-1
Preferred Stock certificate delivered to the Corporation and such Holder shall
promptly return any Common Stock certificates representing the shares of Series
E-1 Preferred Stock tendered for conversion to the Corporation.

ii. Obligation Absolute; Partial Liquidated Damages. The Corporation’s
obligation to issue and deliver the Conversion Shares upon conversion of Series
E-1 Preferred Stock in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by a Holder to enforce the
same, any waiver or consent with respect to any provision hereof, the recovery
of any judgment against any Person or any action to enforce the same, or any
setoff, counterclaim, recoupment, limitation or termination, or any breach or
alleged breach by such Holder or any other Person of any obligation to the
Corporation or any violation or alleged violation of law by such Holder or any
other person, and irrespective of any other circumstance which might otherwise
limit such obligation of the Corporation to such Holder in connection with the
issuance of such Conversion Shares; provided, however, that such delivery

 

7



--------------------------------------------------------------------------------

shall not operate as a waiver by the Corporation of any such action that the
Corporation may have against such Holder. In the event a Holder shall elect to
convert any or all of the Stated Value of its Series E-1 Preferred Stock, the
Corporation may not refuse conversion based on any claim that such Holder or any
one associated or affiliated with such Holder has been engaged in any violation
of law, agreement or for any other reason, unless an injunction from a court, on
notice to Holder, restraining and/or enjoining conversion of all or part of the
Series E-1 Preferred Stock of such Holder shall have been sought and obtained.
In the absence of such injunction, the Corporation shall issue Conversion Shares
upon a properly noticed conversion. If the Corporation fails to deliver to a
Holder such certificate or certificates pursuant to Section 6(d)(i) on the
second Trading Day after the Share Delivery Date applicable to such conversion,
the Corporation shall pay to such Holder, in cash, as liquidated damages and not
as a penalty, for each $10,000 of Stated Value of Series E-1 Preferred Stock
being converted, $10 per Trading Day for each Trading Day after such second
Trading Day after the Share Delivery Date until such certificates are delivered.
Nothing herein shall limit a Holder’s right to pursue actual damages or declare
a Triggering Event pursuant to Section 9 for the Corporation’s failure to
deliver Conversion Shares within the period specified herein and such Holder
shall have the right to pursue all remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief. The exercise of any such rights shall not prohibit a Holder
from seeking to enforce damages pursuant to any other Section hereof or under
applicable law.

iii. Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Conversion. If the Corporation fails to deliver to a Holder the applicable
certificate or certificates by the second Trading Day following the Share
Delivery Date pursuant to Section 6(d)(i), and if after such date such Holder is
required by its brokerage firm to purchase (in an open market transaction or
otherwise), or the Holder’s brokerage firm purchases, shares of Common Stock to
deliver in satisfaction of a sale by such Holder of the Conversion Shares which
such Holder was entitled to receive upon the conversion relating to such Share
Delivery Date (a “Buy-In”), then the Corporation shall (A) pay in cash to such
Holder (in addition to any other remedies available to or elected by such
Holder) the amount by which (x) such Holder’s total purchase price (including
any brokerage commissions) for the shares of Common Stock so purchased exceeds
(y) the product of (1) the aggregate number of shares of Common Stock that such
Holder was entitled to receive from the conversion at issue multiplied by
(2) the actual sale price at which the sell order giving rise to such purchase
obligation was executed (including any brokerage commissions) and (B) at the
option of such Holder, either reissue (if surrendered) the shares of Series E-1
Preferred Stock equal to the number of shares of Series E-1 Preferred Stock
submitted for conversion or deliver to such Holder the number of shares of
Common Stock that would have been issued if the Corporation had timely complied
with its delivery requirements under Section 6(e)(i). For example, if a Holder
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted conversion of shares of Series E-1
Preferred Stock with respect to which the actual sale price (including any
brokerage commissions) giving rise to such purchase obligation was a total of
$10,000 under clause (A) of the immediately preceding sentence, the Corporation
shall be required to pay such Holder $1,000. The Holder shall provide the
Corporation written notice indicating the amounts payable to such Holder in
respect of the Buy-In and, upon request of the Corporation, evidence of the
amount of such loss. Nothing herein shall limit a Holder’s right to pursue any
other remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific

 

8



--------------------------------------------------------------------------------

performance and/or injunctive relief with respect to the Corporation’s failure
to timely deliver certificates representing shares of Common Stock upon
conversion of the shares of Series E-1 Preferred Stock as required pursuant to
the terms hereof.

iv. Reservation of Shares Issuable Upon Conversion. The Corporation covenants
that it will at all times use reasonable best efforts to reserve and keep
available out of its authorized and unissued shares of Common Stock for the sole
purpose of issuance upon conversion of the Series E-1 Preferred Stock and
payment of dividends on the Series E-1 Preferred Stock, each as herein provided,
free from preemptive rights or any other actual contingent purchase rights of
Persons other than the Holders of the Series E-1 Preferred Stock, not less than
such aggregate number of shares of the Common Stock as shall (subject to the
terms and conditions in the Securities Purchase Agreement) be issuable (taking
into account the adjustments and restrictions of Section 7) upon the conversion
of all outstanding shares of Series E-1 Preferred Stock and payment of dividends
hereunder. The Corporation covenants that all shares of Common Stock that shall
be so issuable shall, upon issue, be duly authorized, validly issued, fully paid
and nonassessable and, if a Registration Statement relating to the Conversion
Shares is then effective under the Securities Act, shall be registered for
public sale in accordance with such Registration Statement.

v. Fractional Shares. Upon a conversion hereunder, the Corporation shall not be
required to issue stock certificates representing fractions of shares of Common
Stock, but shall if otherwise permitted, make a cash payment in respect of any
final fraction of a share based on the VWAP at such time.

vi. Transfer Taxes. The issuance of certificates for shares of the Common Stock
on conversion of this Series E-1 Preferred Stock shall be made without charge to
any Holder for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificates, provided that the
Corporation shall not be required to pay any tax that may be payable in respect
of any transfer involved in the issuance and delivery of any such certificate
upon conversion in a name other than that of the Holders of such shares of
Series E-1 Preferred Stock so converted and the Corporation shall not be
required to issue or deliver such certificates unless or until the Person or
Persons requesting the issuance thereof shall have paid to the Corporation the
amount of such tax or shall have established to the satisfaction of the
Corporation that such tax has been paid.

Section 7. Certain Adjustments.

(a) Stock Dividends and Stock Splits. If the Corporation, at any time while this
Series E-1 Preferred Stock is outstanding: (A) pays a stock dividend or
otherwise makes a distribution or distributions payable in shares of Common
Stock on shares of Common Stock or any other Common Stock Equivalents (which,
for avoidance of doubt, shall not include any shares of Common Stock issued by
the Corporation upon conversion of, or payment of a dividend on, this Series E-1
Preferred Stock or the Series E-2 Preferred Stock (so long as a similar dividend
is paid on this Series E-1 Preferred Stock)); (B) subdivides outstanding shares
of Common Stock into a larger number of shares; (C) combines (including by way
of a reverse stock split) outstanding shares of Common Stock into a smaller
number of shares; or (D) issues, in the event of a reclassification of shares of
the Common Stock, any shares of capital stock of the

 

9



--------------------------------------------------------------------------------

Corporation, then the Conversion Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding any
treasury shares of the Corporation) outstanding immediately before such event
and of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event. Any adjustment made pursuant to this
Section 7(a) shall become effective immediately after the record date for the
determination of shareholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.

(b) [RESERVED].

(c) Subsequent Rights Offerings. If the Corporation, at any time while this
Series E-1 Preferred Stock is outstanding, shall issue rights, options or
warrants to all holders of Common Stock (and not to Holders) entitling them to
subscribe for or purchase shares of Common Stock at a price per share that is
lower than the VWAP on the record date referenced below, then the Conversion
Price shall be multiplied by a fraction of which the denominator shall be the
number of shares of the Common Stock outstanding on the date of issuance of such
rights or warrants plus the number of additional shares of Common Stock offered
for subscription or purchase, and of which the numerator shall be the number of
shares of the Common Stock outstanding on the date of issuance of such rights or
warrants plus the number of shares which the aggregate offering price of the
total number of shares so offered (assuming delivery to the Corporation in full
of all consideration payable upon exercise of such rights, options or warrants)
would purchase at such VWAP. Such adjustment shall be made whenever such rights
or warrants are issued, and shall become effective immediately after the record
date for the determination of shareholders entitled to receive such rights,
options or warrants.

(d) Pro Rata Distributions. If the Corporation, at any time while this Series
E-1 Preferred Stock is outstanding, distributes to all holders of Common Stock
(and not to Holders) evidences of its indebtedness or assets (including cash and
cash dividends) or rights or warrants to subscribe for or purchase any security
(other than Common Stock, which shall be subject to Section 7(c)), then in each
such case the Conversion Price shall be adjusted by multiplying such Conversion
Price in effect immediately prior to the record date fixed for determination of
shareholders entitled to receive such distribution by a fraction of which the
denominator shall be the VWAP determined as of the record date mentioned above,
and of which the numerator shall be such VWAP on such record date less the then
fair market value at such record date of the portion of such assets, evidence of
indebtedness or rights or warrants so distributed applicable to one outstanding
share of the Common Stock as determined by the Board of Directors of the
Corporation in good faith. In either case the adjustments shall be described in
a statement delivered to the Holders describing the portion of assets or
evidences of indebtedness so distributed or such subscription rights applicable
to one share of Common Stock. Such adjustment shall be made whenever any such
distribution is made and shall become effective immediately after the record
date mentioned above.

(e) Fundamental Transaction. If, at any time while this Series E-1 Preferred
Stock is outstanding, (A) the Corporation effects any merger or consolidation of
the Corporation with or into another Person, (B) the Corporation effects any
sale of all or substantially all of its assets in one transaction or a series of
related transactions, (C) any tender offer or exchange offer

 

10



--------------------------------------------------------------------------------

(whether by the Corporation or another Person) is completed pursuant to which
holders of Common Stock are permitted to tender or exchange their shares for
other securities, cash or property, or (D) the Corporation effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a “Fundamental Transaction”),
then, upon any subsequent conversion of this Series E-1 Preferred Stock, the
Holders shall have the right to receive, for each Conversion Share that would
have been issuable upon such conversion immediately prior to the occurrence of
such Fundamental Transaction, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had converted the Series E-1 Preferred Stock
immediately prior to such Fundamental Transaction (the “Alternate
Consideration”). For purposes of any such conversion, the determination of the
Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the
Corporation shall apportion the Conversion Price among the Alternate
Consideration in a reasonable manner reflecting the relative value of any
different components of the Alternate Consideration. If holders of Common Stock
are given any choice as to the securities, cash or property to be received in a
Fundamental Transaction, then the Holders shall be given the same choice as to
the Alternate Consideration it receives upon any conversion of this Series E-1
Preferred Stock following such Fundamental Transaction. To the extent necessary
to effectuate the foregoing provisions, any successor to the Corporation or
surviving entity in such Fundamental Transaction shall adopt articles of
incorporation or an amendment to its articles of incorporation with the same
terms and conditions and issue to the Holders new preferred stock consistent
with the foregoing provisions and evidencing the Holders’ right to convert such
preferred stock into Alternate Consideration. The terms of any agreement
pursuant to which a Fundamental Transaction is effected shall include terms
requiring any such successor or surviving entity to comply with the provisions
of this Section 7(e) and insuring that this Series E-1 Preferred Stock (or any
such replacement security) will be similarly adjusted upon any subsequent
transaction analogous to a Fundamental Transaction.

(f) Calculations. All calculations under this Section 7 shall be made to the
nearest cent or the nearest  1/100th of a share, as the case may be. For
purposes of this Section 7, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of the Corporation) issued
and outstanding.

(g) Notice to the Holders.

i. Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to any provision of this Section 7, the Corporation shall promptly mail
to each Holder a notice setting forth the Conversion Price after such adjustment
and setting forth a brief statement of the facts requiring such adjustment.

ii. Notice to Allow Conversion by Holder. If (A) the Corporation shall declare a
dividend (or any other distribution in whatever form) on the Common Stock,
(B) the Corporation shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Corporation shall authorize the granting
to all holders of the Common Stock of rights or

 

11



--------------------------------------------------------------------------------

warrants to subscribe for or purchase any shares of capital stock of any class
or of any rights, (D) the approval of any shareholders of the Corporation shall
be required in connection with any reclassification of the Common Stock, any
consolidation or merger to which the Corporation is a party, any sale or
transfer of all or substantially all of the assets of the Corporation, of any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property or (E) the Corporation shall authorize the
voluntary or involuntary dissolution, liquidation or winding up of the affairs
of the Corporation, then, in each case, the Corporation shall cause to be filed
at each office or agency maintained for the purpose of conversion of this Series
E-1 Preferred Stock, and shall cause to be delivered to each Holder at its last
address as it shall appear upon the stock books of the Corporation, at least 20
calendar days prior to the applicable record or effective date hereinafter
specified, a notice stating (x) the date on which a record is to be taken for
the purpose of such dividend, distribution, redemption, rights or warrants, or
if a record is not to be taken, the date as of which the holders of the Common
Stock of record to be entitled to such dividend, distributions, redemption,
rights or warrants are to be determined or (y) the date on which such
reclassification, consolidation, merger, sale, transfer or share exchange is
expected to become effective or close, and the date as of which it is expected
that holders of the Common Stock of record shall be entitled to exchange their
shares of the Common Stock for securities, cash or other property deliverable
upon such reclassification, consolidation, merger, sale, transfer or share
exchange, provided that the failure to deliver such notice or any defect therein
or in the delivery thereof shall not affect the validity of the corporate action
required to be specified in such notice. The Holder is entitled to convert the
Stated Value of its Series E-1 Preferred Stock during the 20-day period
commencing on the date of such notice through the effective date of the event
triggering such notice.

Section 8. Five Year Redemption. On or after the fifth anniversary of the
Original Issue Date of any shares Series E-1 Preferred Stock, the Company shall
have the right to redeem all, but not less than all, and the Holder of such
shares of Series E-1 Preferred Stock, upon written notice to the Corporation,
shall have the right to cause the Corporation to redeem all, but not less than
all, of such shares of Series E-1 Preferred Stock, for an amount in cash equal
to the Five Year Redemption Amount (such redemption, the “Five Year
Redemption”). The Corporation covenants and agrees that it will honor all
Conversion Notices tendered pursuant to this Section 8. Any notice of redemption
given by the Corporation or the Holder (a “Redemption Notice”) shall be in
writing and shall specify the date on which such redemption shall take place
(the “Redemption Date”), which shall not be less than three (3) Business Days
nor more than five (5) Business Days from the date of such Redemption Notice. If
any portion of the cash payment for a Five Year Redemption has not been paid by
the Corporation on the Redemption Date, interest shall accrue thereon until such
amount is paid in full at a rate equal to the lesser of 18% per annum or the
maximum rate permitted by applicable law.

Section 9. Redemption Upon Triggering Events.

(a) “Triggering Event” means any one or more of the following events (whatever
the reason and whether it shall be voluntary or involuntary or effected by
operation of law or pursuant to any judgment, decree or order of any court, or
any order, rule or regulation of any administrative or governmental body):

 

12



--------------------------------------------------------------------------------

i. the Corporation shall fail to deliver certificates representing Conversion
Shares issuable upon a conversion hereunder that comply with the provisions
hereof prior to the fifth Trading Day after such certificates are required to be
delivered hereunder, or the Corporation shall provide written notice to any
Holder, including by way of public announcement, at any time, of its intention
not to comply with requests for conversion of any shares of Series E-1 Preferred
Stock in accordance with the terms hereof;

ii. the Corporation shall fail (after written demand from the Holder) to have
available a sufficient number of authorized and unreserved shares of Common
Stock to issue to such Holder upon a conversion hereunder;

iii. unless specifically addressed elsewhere in this Certificate of Designation
as a Triggering Event, the Corporation shall fail to observe or perform any
other covenant or agreement contained in the Preferred Transaction Documents,
written notice specifying such failure and requiring it to be remedied (and
stating that such notice is a “Notice of Default”) shall have been delivered to
the Corporation by the Holders of at least 67% of the shares of Series E-1
Preferred Stock then outstanding, and such failure shall not, if subject to the
possibility of a cure by the Corporation, have been cured within 30 calendar
days after the date on which such written notice was delivered;

iv. the Corporation shall be party to a Change of Control Transaction; or

v. there shall have occurred a Bankruptcy Event.

(b) Rights Upon Triggering Event. Upon the occurrence of a Triggering Event,
each Holder shall (in addition to all other rights it may have hereunder or
under applicable law) have the right, exercisable at the sole option of such
Holder, to require the Corporation to redeem all of the Series E-1 Preferred
Stock then held by such Holder for a redemption price equal to the Triggering
Redemption Amount; provided, however, that if a Triggering Event arises from the
failure to register the re-sale of certain shares of Conversion Shares, the
Corporation (i) shall only be so required to redeem those shares of Series E-1
Preferred Stock whose underlying Conversion Shares’ re-sale the Corporation has
failed to register, and (ii) shall have 45 calendar days to cure such Triggering
Event after delivery of the Notice of Default. The Triggering Redemption Amount
shall be due and payable within five Trading Days of the date on which the
notice for the payment therefor is provided by a Holder (the “Triggering
Redemption Payment Date”). If the Corporation fails to pay in full the
Triggering Redemption Amount hereunder on the date such amount is due in
accordance with this Section, the Corporation will pay interest thereon at a
rate equal to the lesser of 18% per annum or the maximum rate permitted by
applicable law, accruing daily from such date until the Triggering Redemption
Amount, plus all such interest thereon, is paid in full. For purposes of this
Section, a share of Series E-1 Preferred Stock is outstanding until such date as
the applicable Holder has been paid the Triggering Redemption Amount in cash.

Section 10. Negative Covenants. So long as any shares of Series E-1 Preferred
Stock are outstanding, unless the holders of at least 67% of the then
outstanding shares of Series E-1 Preferred Stock shall have otherwise given
prior written consent, the Corporation shall not, and

 

13



--------------------------------------------------------------------------------

shall not permit any of its subsidiaries (whether or not a Subsidiary on the
Original Issue Date) to, directly or indirectly:

(a) amend the Restated Articles of Organization, its bylaws or other charter
documents so as to materially and adversely affect any rights of any Holder;

(b) repay, repurchase or offer to repay, repurchase or otherwise acquire any
shares of its Common Stock, Common Stock Equivalents or Junior Securities,
except for the Conversion Shares to the extent permitted or required under the
Preferred Transaction Documents or as otherwise permitted by the Preferred
Transaction Documents;

(c) subject to Section 3(b) hereof, pay cash dividends or distributions on
Junior Securities of the Corporation;

(d) enter into, create, incur, assume, guarantee or suffer to exist any
Indebtedness, except as allowed or consented to under the Security Agreement; or

(e) enter into any agreement or understanding with respect to any of the
foregoing.

Section 11. Make-Whole Payment. Upon the conversion of any shares of Series E-1
Preferred Stock pursuant to Section 6 hereof and provided that the Conversion
Date for such shares occurs on or prior to the first anniversary of the Original
Issue Date of such shares, the Corporation shall pay or cause to be paid to the
Holder of the Series E-1 Preferred Stock so converted cash with respect to the
shares of Series E-1 Preferred Stock so converted in an amount equal to $500 per
$1,000 Stated Value of the Series E-1 Preferred Stock, less the amount of any
dividends paid in respect of the Series E-1 Preferred Stock before the relevant
Conversion Date (the “Make-Whole Payment”). The Company shall pay or cause the
Make-Whole Payment to be paid within five (5) Business Days of the applicable
Conversion Date. If the Make-Whole Payment is not made when due, the Make-Whole
Payment shall accrue interest at the rate of 18% per annum or the lesser rate
permitted by applicable law (such interest shall accrue daily from the due date
through and including the date of payment).

Section 12. Miscellaneous.

(a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holders hereunder including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, or sent
by a nationally recognized overnight courier service, addressed to the
Corporation, at 175 Crossing Boulevard, Framingham, Massachusetts 01702,
Attention: Chief Financial Officer, Facsimile: (508) 370-5353 with a copy (which
shall not constitute notice) to Edwards Angell Palmer & Dodge LLP, 111
Huntington Avenue, Boston, Massachusetts, Attention: Nathaniel S. Gardiner,
Facsimile: (617) 227-4420, or such other facsimile number or address as the
Corporation may specify for such purposes by notice to the Holders delivered in
accordance with this Section 11. Any and all notices or other communications or
deliveries to be provided by the Corporation hereunder shall be in writing and
delivered personally, by facsimile, or sent by a nationally recognized overnight
courier service addressed to each Holder at the facsimile number or address of
such Holder appearing on the books of the Corporation, or if no such facsimile
number or address appears on the books of the Corporation, at the principal
place of business of the Holders, with a copy

 

14



--------------------------------------------------------------------------------

(which shall not constitute notice) to Mintz, Levin, Cohn, Ferris, Glovsky and
Popeo, P.C., One Financial Center, Boston, Massachusetts 02111, Attention: Brian
Keane, Facsimile: (617) 542-2241. Any notice or other communication or
deliveries hereunder shall be deemed given and effective on the earliest of
(i) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section 11 prior to 5:30
p.m. (New York City time) on any date, (ii) the date immediately following the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section 11 between 5:30 p.m. and 11:59
p.m. (New York City time) on any date, (iii) the second Business Day following
the date of mailing, if sent by nationally recognized overnight courier service,
or (iv) upon actual receipt by the party to whom such notice is required to be
given.

(b) Absolute Obligation. Except as expressly provided herein, no provision of
this Certificate of Designation shall alter or impair the obligation of the
Corporation, which is absolute and unconditional, to pay liquidated damages,
accrued dividends and accrued interest, as applicable, on the shares of Series
E-1 Preferred Stock at the time, place, and rate, and in the coin or currency,
herein prescribed.

(c) Lost or Mutilated Series E-1 Preferred Stock Certificate. If a Holder’s
Series E-1 Preferred Stock certificate shall be mutilated, lost, stolen or
destroyed, the Corporation shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated certificate, or in lieu of
or in substitution for a lost, stolen or destroyed certificate, a new
certificate for the shares of Series E-1 Preferred Stock so mutilated, lost,
stolen or destroyed, but only upon receipt of evidence of such loss, theft or
destruction of such certificate, and of the ownership hereof reasonably
satisfactory to the Corporation.

(d) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Certificate of Designation shall be
governed by and construed and enforced in accordance with the internal laws of
the Commonwealth of Massachusetts, without regard to the principles of conflict
of laws thereof.

(e) Waiver. Any waiver by the Corporation or a Holder of a breach of any
provision of this Certificate of Designation shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Certificate of Designation or a waiver by any
other Holders. The failure of the Corporation or a Holder to insist upon strict
adherence to any term of this Certificate of Designation on one or more
occasions shall not be considered a waiver or deprive that party (or any other
Holder) of the right thereafter to insist upon strict adherence to that term or
any other term of this Certificate of Designation. Any waiver by the Corporation
or a Holder must be in writing.

(f) Severability. If any provision of this Certificate of Designation is
invalid, illegal or unenforceable, the balance of this Certificate of
Designation shall remain in effect, and if any provision is inapplicable to any
Person or circumstance, it shall nevertheless remain applicable to all other
Persons and circumstances. If it shall be found that any interest or other
amount deemed interest due hereunder violates the applicable law governing
usury, the applicable rate of interest due hereunder shall automatically be
lowered to equal the maximum rate of interest permitted under applicable law.

 

15



--------------------------------------------------------------------------------

(g) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment or other obligation
shall be made or performed on the next succeeding Business Day.

(h) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designation and shall not be deemed to
limit or affect any of the provisions hereof.

(i) Status of Converted or Redeemed Series E-1 Preferred Stock. Shares of Series
E-1 Preferred Stock may only be issued pursuant to the Securities Purchase
Agreement. If any shares of Series E-1 Preferred Stock shall be converted,
redeemed or reacquired by the Corporation, such shares shall resume the status
of authorized but unissued shares of Preferred Stock and shall no longer be
designated as Series E-1 10% Convertible Preferred Stock.”

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate of
Designations, Preferences and Rights this      day of                      ,
2009.

 

GTC BIOTHERAPEUTICS, INC. By:  

 

Name:   Title:  

 

17



--------------------------------------------------------------------------------

ANNEX A

NOTICE OF CONVERSION

(TO BE EXECUTED BY THE REGISTERED HOLDER IN ORDER TO CONVERT SHARES

OF SERIES E-1 PREFERRED STOCK)

The undersigned hereby elects to convert the number of shares of Series E-1 10%
Convertible Preferred Stock indicated below into shares of common stock, par
value $0.01 per share (the “Common Stock”), of GTC Biotherapeutics, Inc., a
Massachusetts corporation (the “Corporation”), according to the conditions
hereof, as of the date written below. If shares of Common Stock are to be issued
in the name of a Person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as may be required by the Corporation in accordance
with the Securities Purchase Agreement. No fee will be charged to the Holders
for any conversion, except for any such transfer taxes.

Conversion calculations:

Date to Effect Conversion:

Number of shares of Series E-1 Preferred Stock owned prior to Conversion:

Number of shares of Series E-1 Preferred Stock to be Converted:

Stated Value of shares of Series E-1 Preferred Stock to be Converted:

Number of shares of Common Stock to be Issued:

Applicable Conversion Price:

Number of shares of Series E-1 Preferred Stock owned subsequent to Conversion:

Make-Whole Payment in respect of the shares of Series E-1 Preferred Stock to be
Converted:

 

[HOLDER] By:  

 

Name:   Title:  

 

18



--------------------------------------------------------------------------------

Exhibit B

Form of Certificate of Designations for Series E-2 Preferred Stock



--------------------------------------------------------------------------------

CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS

OF

SERIES E-2 10% CONVERTIBLE PREFERRED STOCK

OF

GTC BIOTHERAPEUTICS, INC.

GTC Biotherapeutics, Inc., a corporation organized and existing under the laws
of the Commonwealth of Massachusetts (the “Corporation”), hereby certifies that,
pursuant to authority vested in the Board of Directors of the Corporation by
Article 4.1 of the Restated Articles of Organization of the Corporation, the
following resolutions were adopted on June 18, 2009 by the Board of Directors of
the Company pursuant to Section 10.05 of the Massachusetts Business Corporations
Act.

“RESOLVED that, pursuant to authority vested in the Board of Directors of the
Corporation by Article 4.1 of the Company’s Restated Articles of Organization,
out of the total authorized number of 5,000,000 shares of preferred stock, par
value $0.01 per share (the “Preferred Stock”), there shall be designated a
series of preferred shares which shall be issued in and constitute a single
series to be known as “Series E-2 10% Convertible Preferred Stock” (hereinafter
called the “Series E-2 Preferred Stock”). The shares of Series E-2 Preferred
Stock having the voting powers, designations, preferences and other special
rights, and qualifications, limitations and restrictions thereof set forth
below:

Section 1. Definitions.

Capitalized terms used and not otherwise defined herein that are defined in the
Securities Purchase Agreement shall have the meanings given such terms in the
Securities Purchase Agreement. For the purposes hereof, the following terms
shall have the following meanings:

“Alternate Consideration” shall have the meaning set forth in Section 7(e).

“Bankruptcy Event” means any of the following events: (a) the Corporation or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Corporation or any Significant Subsidiary thereof; (b) there is commenced
against the Corporation or any Significant Subsidiary thereof any such case or
proceeding that is not dismissed within 60 days after commencement; (c) the
Corporation or any Significant Subsidiary thereof is adjudicated insolvent or
bankrupt or any order of relief or other order approving any such case or
proceeding is entered; (d) the Corporation or any Significant Subsidiary thereof
suffers any appointment of any custodian or the like for it or any substantial
part of its property that is not discharged or stayed within 60 calendar days
after such appointment; (e) the Corporation or any Significant Subsidiary
thereof makes a general assignment for the benefit of creditors; (f) the
Corporation or any Significant Subsidiary thereof



--------------------------------------------------------------------------------

calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or (g) the Corporation or any
Significant Subsidiary thereof, by any act or failure to act, expressly
indicates its consent to, approval of or acquiescence in any of the foregoing or
takes any corporate or other action for the purpose of effecting any of the
foregoing.

“Business Day” means any day except a Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Buy-In” shall have the meaning set forth in Section 6(e)(iii).

“Change of Control Transaction” means the occurrence after the date hereof of
any of (i) an acquisition by an individual, legal entity or “group” (as
described in Rule 13d-5(b)(1) promulgated under the Exchange Act) other than LFB
of effective control (whether through legal or beneficial ownership of capital
stock of the Corporation, by contract or otherwise) of in excess of 33% of the
voting securities of the Corporation (other than by means of conversion of
Series E-1 Preferred Stock or Series E-2 Preferred Stock), or (ii) the
Corporation merges into or consolidates with any other Person, or any Person
merges into or consolidates with the Corporation and, after giving effect to
such transaction, the shareholders of the Corporation immediately prior to such
transaction own less than 66% of the aggregate voting power of the Corporation
or the successor entity of such transaction, or (iii) the Corporation sells or
transfers all or substantially all of its assets to another Person and the
shareholders of the Corporation immediately prior to such transaction own less
than 66% of the aggregate voting power of the acquiring entity immediately after
the transaction, or (iv) a replacement at one time or within a one year period
of more than one-half of the members of the Corporation’s board of directors
which is not approved by a majority of those individuals who are members of the
board of directors on the date hereof (or by those individuals who are serving
as members of the board of directors on any date whose nomination to the board
of directors was approved by a majority of the members of the board of directors
who are members on the date hereof), unless such replacement results from the
exercise by LFB of contractual rights to designate representatives to the
Corporation’s board of directors, or (v) the execution by the Corporation of an
agreement to which the Corporation is a party or by which it is bound, providing
for any of the events set forth in clauses (i) through (iv) herein.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the Corporation’s common stock, par value $0.01 per share,
and stock of any other class of securities into which such securities may
hereafter be reclassified or changed into.

“Common Stock Equivalents” means any securities of the Corporation or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock; provided, however, that Common Stock Equivalents shall not include any
debt securities of the Corporation, unless such debt securities are convertible
into Common Stock or Common Stock Equivalents.

 

2



--------------------------------------------------------------------------------

“Conversion Amount” means the sum of the Stated Value at issue.

“Conversion Date” shall have the meaning set forth in Section 6(a).

“Conversion Price” shall have the meaning set forth in Section 6(b).

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of the shares of Series E-2 Preferred Stock in accordance with
the terms hereof.

“Dividend Payment Date” shall have the meaning set forth in Section 3(a).

“Escrow Agreement” shall have the meaning set forth in the Securities Purchase
Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Five Year Redemption” shall have the meaning set forth in Section 8.

“Five Year Redemption Amount” means the sum of (i) 100% of the aggregate Stated
Value then outstanding, (ii) accrued but unpaid dividends, and (iii) all
liquidated damages and other amounts due in respect of the Series E-2 Preferred
Stock.

“Fundamental Transaction” shall have the meaning set forth in Section 7(e).

“Holder” shall have the meaning given such term in Section 2.

“Junior Securities” means the Common Stock and all other Common Stock
Equivalents of the Corporation other than the Series E-1 Preferred Stock, and
those securities which are explicitly senior or pari passu to the Series E-2
Preferred Stock in dividend rights or liquidation preference.

“LFB” means LFB Biotechnologies S.A.S. and its stockholder, Laboratoire Francais
du Fractionnement et des Biotechnologies and their respective direct and
indirect subsidiaries.

“Liquidation” shall have the meaning set forth in Section 5.

“Make-Whole Payment” shall have the meaning set forth in Section 11.

“Notice of Conversion” shall have the meaning set forth in Section 6(a).

“Original Issue Date” means the relevant Closing Date at which such shares of
Series E-2 Preferred Stock are initially issued, regardless of the number of
transfers of any particular shares of Series E-2 Preferred Stock and regardless
of the number of certificates which may be issued to evidence such Series E-2
Preferred Stock, and which shall not be earlier than the First Closing Date.

“Preferred Transaction Documents” shall have the meaning set forth in the
Securities Purchase Agreement.

 

3



--------------------------------------------------------------------------------

“Redemption Date” shall have the meaning set forth in Section 8.

“Redemption Notice” shall have the meaning set forth in Section 8.

“Registration Statement” shall have the meaning set forth in the Securities
Purchase Agreement.

“Securities Purchase Agreement” means the Securities Purchase Agreement, dated
as of June 18, 2009, to which the Corporation and the original Holder signatory
thereto are parties, as amended, modified or supplemented from time to time in
accordance with its terms.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Security Agreement” shall have the meaning set forth in the Securities Purchase
Agreement.

“Series E-1 Preferred Stock” means the shares of Series E-1 10% Convertible
Preferred Stock, whose characteristics are set forth in the Certificate of
Designations, Preferences and Rights of Series E-1 10% Convertible Preferred
Stock filed on the date hereof.

“Series E-2 Preferred Stock” shall have the meaning set forth in Section 2.

“Share Delivery Date” shall have the meaning set forth in Section 6(d).

“Shareholder Approval Date” shall have the meaning set forth in the Securities
Purchase Agreement.

“Stated Value” shall have the meaning set forth in Section 2.

“Subsidiary” shall have the meaning set forth in the Securities Purchase
Agreement.

“Trading Day” means a day on which the principal Trading Market is open for
business.

“Trading Market” means the following exchanges on which the Common Stock is
listed for trading on the date in question: the OTC Bulletin Board, the US
Alternext LLC, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market and the New York Stock Exchange.

“Triggering Event” shall have the meaning set forth in Section 9(a).

“Triggering Redemption Amount” means, for each share of Series E-2 Preferred
Stock, the sum of (i) the Stated Value, (ii) all accrued but unpaid dividends
thereon, and (iii) all liquidated damages and other costs, expenses or amounts
due in respect of the Series E-2 Preferred Stock.

“Triggering Redemption Payment Date” shall have the meaning set forth in
Section 9(b).

 

4



--------------------------------------------------------------------------------

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market other than the OTC Bulletin Board, the daily volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on such Trading Market on which the Common Stock is then listed or quoted for
trading as reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m.
(New York City time) to 4:02 p.m. (New York City time)); (b) if the Common Stock
is then listed on the OTC Bulletin Board, the volume weighted average price of
the Common Stock for such date (or the nearest preceding date) on the OTC
Bulletin Board; (c) if the Common Stock is not then quoted for trading on the
OTC Bulletin Board and if prices for the Common Stock are then reported in the
“Pink Sheets” published by Pink Sheets, LLC (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported; or (d) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Holders and reasonably acceptable to the
Corporation, the fees and expenses of which shall be paid by the Corporation.

Section 2. Designation, Amount, Par Value and Rank. The series of Preferred
Stock shall be designated as its Series E-2 10% Convertible Preferred Stock (the
“Series E-2 Preferred Stock”) and the number of shares so designated shall be
20,250 (which shall not be subject to increase without the written consent of
all of the holders of the Series E-2 Preferred Stock (each, a “Holder” and
collectively, the “Holders”)). Each share of Series E-2 Preferred Stock shall
have a par value of $0.01 per share and a stated value equal to $1,000 (the
“Stated Value”). The Series E-2 Preferred Stock shall rank pari passu with the
Series E-1 Preferred Stock and senior to all other outstanding series of
Preferred Stock with respect to the right to receive dividends, to receive the
liquidation preference upon Liquidation or upon redemption of the Series E-2
Preferred Stock at the option of the Holder, such that no amounts shall be
payable in respect of Junior Stock unless all amounts in respect of any such
event (dividend, liquidation or optional redemption) have been paid in full in
respect of the Series E-2 Preferred Stock.

Section 3. Dividends.

(a) Dividends. Holders shall be entitled to receive, and the Corporation shall
pay, cumulative dividends at the rate per share (as a percentage of the initial
Stated Value) of 10% per annum, payable semiannually on January 1 and July 1,
beginning on January 1, 2010, on each Conversion Date (with respect only to
shares of Series E-2 Preferred Stock being converted) and on the Redemption Date
(each such date, a “Dividend Payment Date”) (if any Dividend Payment Date is not
a Trading Day, the applicable payment shall be due on the next succeeding
Trading Day) in cash. Dividends on the Series E-2 Preferred Stock shall be
calculated on the basis of a 360-day year, consisting of twelve 30-day periods,
shall accrue daily commencing on the Original Issue Date, and shall be deemed to
accrue from such Original Issue Date whether or not earned or declared and
whether or not there are profits, surplus or other funds of the Corporation
legally available for the payment of dividends. Any dividends that are not paid
within three Trading Days following a Dividend Payment Date shall continue to
accrue and shall entail a late fee, payable in cash, at the rate of 18% per
annum or the lesser rate permitted by applicable law (such late fee shall accrue
daily from the Dividend Payment Date through and including the date of payment).

 

5



--------------------------------------------------------------------------------

(b) Payments in Respect of Junior Stock. So long as any Series E-2 Preferred
Stock shall remain outstanding, neither the Corporation nor any Subsidiary
thereof shall redeem, purchase or otherwise acquire directly or indirectly any
Junior Securities except as expressly permitted by Section 10(b). So long as any
Series E-2 Preferred Stock shall remain outstanding, neither the Corporation nor
any Subsidiary thereof shall directly or indirectly pay or declare any dividend
or make any distribution upon (other than a dividend or distribution described
in Section 6 or dividends due and paid in the ordinary course on senior
preferred stock of the Corporation), nor shall any distribution be made in
respect of, any Junior Securities as long as any dividends due on the Series E-2
Preferred Stock remain unpaid, nor shall any monies be set aside for or applied
to the purchase or redemption (through a sinking fund or otherwise) of any
Junior Securities or shares pari passu with the Series E-2 Preferred Stock.

Section 4. Voting Rights.

The Series E-2 Preferred Stock shall have no voting rights, except as required
by applicable law. Notwithstanding the preceding sentence, as long as any shares
of Series E-2 Preferred Stock are outstanding, the Corporation shall not,
whether by merger or otherwise, without the affirmative vote of the Holders of a
majority of the then outstanding shares of the Series E-2 Preferred Stock,
(a) alter or change adversely the powers, preferences or rights given to the
Series E-2 Preferred Stock, (b) authorize or create any class of stock ranking
as to dividends, redemption or distribution of assets upon a Liquidation senior
to or otherwise pari passu with the Series E-2 Preferred Stock; provided,
however, that this clause (b) shall not apply to the authorization or creation
of the Series E-1 Preferred Stock, (c) amend its Restated Articles of
Organization or other charter documents in any manner that adversely affects any
rights of the Holders, (d) increase the number of authorized shares of Series
E-2 Preferred Stock, (e) take any actions prohibited by Section 6, 9(f), 11(b)
and 11(d) of the Securities Purchase Agreement, or (f) enter into any agreement
with respect to any of the foregoing.

Section 5. Liquidation. Upon any liquidation, dissolution or winding-up of the
Corporation, whether voluntary or involuntary (a “Liquidation”), the Holders
shall be entitled to receive out of the assets, whether capital or surplus, of
the Corporation an amount equal to the sum of (i) the Stated Value, and (ii) any
accrued and unpaid dividends thereon and any other fees or liquidated damages
owing thereon, which amount shall be paid before any distribution or payment
shall be made to the holders of any Junior Securities, and if the assets of the
Corporation shall be insufficient to pay in full such amounts, then the entire
assets to be distributed to the Holders shall be ratably distributed among the
Holders (on a pari passu basis with the holders of the Series E-1 Preferred
Stock) in accordance with the respective amounts that would be payable on such
shares if all amounts payable thereon were paid in full. A Fundamental
Transaction or Change of Control Transaction shall not be deemed a Liquidation.
The Corporation shall mail written notice of any such Liquidation, not less than
45 days prior to the payment date stated therein, to each Holder.

Section 6. Conversion and Exchange Rights.

(a) Conversions at Option of Holder. Each share of Series E-2 Preferred Stock
shall be convertible, at any time and from time to time at the option of the
Holder thereof, into that number of shares of Common Stock determined by
dividing the Stated Value of such share of

 

6



--------------------------------------------------------------------------------

Series E-2 Preferred Stock by the Conversion Price. Holders shall effect
conversions by providing the Corporation with the form of conversion notice
attached hereto as Annex A (a “Notice of Conversion”). Each Notice of Conversion
shall specify the number of shares of Series E-2 Preferred Stock to be
converted, the number of shares of Series E-2 Preferred Stock owned prior to the
conversion at issue, the number of shares of Series E-2 Preferred Stock owned
subsequent to the conversion at issue, the Make-Whole Payment in respect of the
shares of Series E-2 Preferred Stock to be converted, and the date on which such
conversion is to be effected, which date may not be prior to the date the
applicable Holder delivers by facsimile such Notice of Conversion to the
Corporation (such date, the “Conversion Date”). If no Conversion Date is
specified in a Notice of Conversion, the Conversion Date shall be the date that
such Notice of Conversion to the Corporation is deemed delivered hereunder. The
calculations and entries set forth in the Notice of Conversion shall control in
the absence of manifest or mathematical error. To effect conversions of shares
of Series E-2 Preferred Stock, a Holder shall be required to surrender the
certificate(s) representing such shares of Series E-2 Preferred Stock to the
Corporation. Shares of Series E-2 Preferred Stock converted into Common Stock or
redeemed in accordance with the terms hereof shall be canceled and shall not be
reissued. Upon any conversion of shares of Series E-2 Preferred Stock with a
Conversion Date on or prior to the first anniversary of the Original Issue Date
of such shares of Series E-2 Preferred Stock, the Company shall pay or cause to
be paid to the Holder converting such shares the Make-Whole Payment, if any, in
respect of the shares converted in accordance with Section 11.

(b) Conversion Price. The conversion price for the Series E-2 Preferred Stock
shall equal the lesser of (i) $2.63 or (ii) the VWAP of the Common Stock on the
Shareholder Approval Date, subject to adjustment as provided herein (the
“Conversion Price”).

(c) Reserved.

(d) Mechanics of Conversion.

i. Delivery of Certificate Upon Conversion. Not later than three Trading Days
after each Conversion Date (the “Share Delivery Date”), the Corporation shall
deliver, or cause to be delivered, to the converting Holder a certificate or
certificates representing the number of shares of Common Stock being acquired
upon the conversion of shares of Series E-2 Preferred Stock. If, in the case of
any Notice of Conversion, such certificate or certificates are not delivered to
or as directed by the applicable Holder by the seventh Trading Day after the
Conversion Date, the applicable Holder shall be entitled to elect to rescind
such Conversion Notice by written notice to the Corporation at any time on or
before its receipt of such certificate or certificates, in which event the
Corporation shall promptly return to such Holder any original Series E-2
Preferred Stock certificate delivered to the Corporation and such Holder shall
promptly return any Common Stock certificates representing the shares of Series
E-2 Preferred Stock tendered for conversion to the Corporation.

ii. Obligation Absolute; Partial Liquidated Damages. The Corporation’s
obligation to issue and deliver the Conversion Shares upon conversion of Series
E-2 Preferred Stock in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by a Holder to enforce the
same, any waiver or consent with respect to any provision hereof, the recovery
of any judgment against any Person or any action to enforce the same, or

 

7



--------------------------------------------------------------------------------

any setoff, counterclaim, recoupment, limitation or termination, or any breach
or alleged breach by such Holder or any other Person of any obligation to the
Corporation or any violation or alleged violation of law by such Holder or any
other person, and irrespective of any other circumstance which might otherwise
limit such obligation of the Corporation to such Holder in connection with the
issuance of such Conversion Shares; provided, however, that such delivery shall
not operate as a waiver by the Corporation of any such action that the
Corporation may have against such Holder. In the event a Holder shall elect to
convert any or all of the Stated Value of its Series E-2 Preferred Stock, the
Corporation may not refuse conversion based on any claim that such Holder or any
one associated or affiliated with such Holder has been engaged in any violation
of law, agreement or for any other reason, unless an injunction from a court, on
notice to Holder, restraining and/or enjoining conversion of all or part of the
Series E-2 Preferred Stock of such Holder shall have been sought and obtained.
In the absence of such injunction, the Corporation shall issue Conversion Shares
upon a properly noticed conversion. If the Corporation fails to deliver to a
Holder such certificate or certificates pursuant to Section 6(d)(i) on the
second Trading Day after the Share Delivery Date applicable to such conversion,
the Corporation shall pay to such Holder, in cash, as liquidated damages and not
as a penalty, for each $10,000 of Stated Value of Series E-2 Preferred Stock
being converted, $10 per Trading Day for each Trading Day after such second
Trading Day after the Share Delivery Date until such certificates are delivered.
Nothing herein shall limit a Holder’s right to pursue actual damages or declare
a Triggering Event pursuant to Section 9 for the Corporation’s failure to
deliver Conversion Shares within the period specified herein and such Holder
shall have the right to pursue all remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief. The exercise of any such rights shall not prohibit a Holder
from seeking to enforce damages pursuant to any other Section hereof or under
applicable law.

iii. Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Conversion. If the Corporation fails to deliver to a Holder the applicable
certificate or certificates by the second Trading Day following the Share
Delivery Date pursuant to Section 6(d)(i), and if after such date such Holder is
required by its brokerage firm to purchase (in an open market transaction or
otherwise), or the Holder’s brokerage firm purchases, shares of Common Stock to
deliver in satisfaction of a sale by such Holder of the Conversion Shares which
such Holder was entitled to receive upon the conversion relating to such Share
Delivery Date (a “Buy-In”), then the Corporation shall (A) pay in cash to such
Holder (in addition to any other remedies available to or elected by such
Holder) the amount by which (x) such Holder’s total purchase price (including
any brokerage commissions) for the shares of Common Stock so purchased exceeds
(y) the product of (1) the aggregate number of shares of Common Stock that such
Holder was entitled to receive from the conversion at issue multiplied by
(2) the actual sale price at which the sell order giving rise to such purchase
obligation was executed (including any brokerage commissions) and (B) at the
option of such Holder, either reissue (if surrendered) the shares of Series E-2
Preferred Stock equal to the number of shares of Series E-2 Preferred Stock
submitted for conversion or deliver to such Holder the number of shares of
Common Stock that would have been issued if the Corporation had timely complied
with its delivery requirements under Section 6(e)(i). For example, if a Holder
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted conversion of shares of Series E-2
Preferred Stock with respect to which the actual sale price (including any
brokerage commissions) giving rise to such purchase obligation was a total of
$10,000 under clause (A) of

 

8



--------------------------------------------------------------------------------

the immediately preceding sentence, the Corporation shall be required to pay
such Holder $1,000. The Holder shall provide the Corporation written notice
indicating the amounts payable to such Holder in respect of the Buy-In and, upon
request of the Corporation, evidence of the amount of such loss. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Corporation’s
failure to timely deliver certificates representing shares of Common Stock upon
conversion of the shares of Series E-2 Preferred Stock as required pursuant to
the terms hereof.

iv. Reservation of Shares Issuable Upon Conversion. The Corporation covenants
that it will at all times use reasonable best efforts to reserve and keep
available out of its authorized and unissued shares of Common Stock for the sole
purpose of issuance upon conversion of the Series E-2 Preferred Stock and
payment of dividends on the Series E-2 Preferred Stock, each as herein provided,
free from preemptive rights or any other actual contingent purchase rights of
Persons other than the Holders of the Series E-2 Preferred Stock, not less than
such aggregate number of shares of the Common Stock as shall (subject to the
terms and conditions in the Securities Purchase Agreement) be issuable (taking
into account the adjustments and restrictions of Section 7) upon the conversion
of all outstanding shares of Series E-2 Preferred Stock and payment of dividends
hereunder. The Corporation covenants that all shares of Common Stock that shall
be so issuable shall, upon issue, be duly authorized, validly issued, fully paid
and nonassessable and, if a Registration Statement relating to the Conversion
Shares is then effective under the Securities Act, shall be registered for
public sale in accordance with such Registration Statement.

v. Fractional Shares. Upon a conversion hereunder, the Corporation shall not be
required to issue stock certificates representing fractions of shares of Common
Stock, but shall if otherwise permitted, make a cash payment in respect of any
final fraction of a share based on the VWAP at such time.

vi. Transfer Taxes. The issuance of certificates for shares of the Common Stock
on conversion of this Series E-2 Preferred Stock shall be made without charge to
any Holder for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificates, provided that the
Corporation shall not be required to pay any tax that may be payable in respect
of any transfer involved in the issuance and delivery of any such certificate
upon conversion in a name other than that of the Holders of such shares of
Series E-2 Preferred Stock so converted and the Corporation shall not be
required to issue or deliver such certificates unless or until the Person or
Persons requesting the issuance thereof shall have paid to the Corporation the
amount of such tax or shall have established to the satisfaction of the
Corporation that such tax has been paid.

Section 7. Certain Adjustments.

(a) Stock Dividends and Stock Splits. If the Corporation, at any time while this
Series E-2 Preferred Stock is outstanding: (A) pays a stock dividend or
otherwise makes a distribution or distributions payable in shares of Common
Stock on shares of Common Stock or any other Common Stock Equivalents (which,
for avoidance of doubt, shall not include any shares of Common Stock issued by
the Corporation upon conversion of, or payment of a dividend on, this

 

9



--------------------------------------------------------------------------------

Series E-2 Preferred Stock or the Series E-1 Preferred Stock (so long as a
similar dividend is paid on this Series E-2 Preferred Stock)); (B) subdivides
outstanding shares of Common Stock into a larger number of shares; (C) combines
(including by way of a reverse stock split) outstanding shares of Common Stock
into a smaller number of shares; or (D) issues, in the event of a
reclassification of shares of the Common Stock, any shares of capital stock of
the Corporation, then the Conversion Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding any
treasury shares of the Corporation) outstanding immediately before such event
and of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event. Any adjustment made pursuant to this
Section 7(a) shall become effective immediately after the record date for the
determination of shareholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.

(b) [RESERVED].

(c) Subsequent Rights Offerings. If the Corporation, at any time while this
Series E-2 Preferred Stock is outstanding, shall issue rights, options or
warrants to all holders of Common Stock (and not to Holders) entitling them to
subscribe for or purchase shares of Common Stock at a price per share that is
lower than the VWAP on the record date referenced below, then the Conversion
Price shall be multiplied by a fraction of which the denominator shall be the
number of shares of the Common Stock outstanding on the date of issuance of such
rights or warrants plus the number of additional shares of Common Stock offered
for subscription or purchase, and of which the numerator shall be the number of
shares of the Common Stock outstanding on the date of issuance of such rights or
warrants plus the number of shares which the aggregate offering price of the
total number of shares so offered (assuming delivery to the Corporation in full
of all consideration payable upon exercise of such rights, options or warrants)
would purchase at such VWAP. Such adjustment shall be made whenever such rights
or warrants are issued, and shall become effective immediately after the record
date for the determination of shareholders entitled to receive such rights,
options or warrants.

(d) Pro Rata Distributions. If the Corporation, at any time while this Series
E-2 Preferred Stock is outstanding, distributes to all holders of Common Stock
(and not to Holders) evidences of its indebtedness or assets (including cash and
cash dividends) or rights or warrants to subscribe for or purchase any security
(other than Common Stock, which shall be subject to Section 7(c)), then in each
such case the Conversion Price shall be adjusted by multiplying such Conversion
Price in effect immediately prior to the record date fixed for determination of
shareholders entitled to receive such distribution by a fraction of which the
denominator shall be the VWAP determined as of the record date mentioned above,
and of which the numerator shall be such VWAP on such record date less the then
fair market value at such record date of the portion of such assets, evidence of
indebtedness or rights or warrants so distributed applicable to one outstanding
share of the Common Stock as determined by the Board of Directors of the
Corporation in good faith. In either case the adjustments shall be described in
a statement delivered to the Holders describing the portion of assets or
evidences of indebtedness so distributed or such subscription rights applicable
to one share of Common Stock. Such adjustment shall be made whenever any such
distribution is made and shall become effective immediately after the record
date mentioned above.

 

10



--------------------------------------------------------------------------------

(e) Fundamental Transaction. If, at any time while this Series E-2 Preferred
Stock is outstanding, (A) the Corporation effects any merger or consolidation of
the Corporation with or into another Person, (B) the Corporation effects any
sale of all or substantially all of its assets in one transaction or a series of
related transactions, (C) any tender offer or exchange offer (whether by the
Corporation or another Person) is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, or (D) the Corporation effects any reclassification of the
Common Stock or any compulsory share exchange pursuant to which the Common Stock
is effectively converted into or exchanged for other securities, cash or
property (in any such case, a “Fundamental Transaction”), then, upon any
subsequent conversion of this Series E-2 Preferred Stock, the Holders shall have
the right to receive, for each Conversion Share that would have been issuable
upon such conversion immediately prior to the occurrence of such Fundamental
Transaction, the same kind and amount of securities, cash or property as it
would have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had converted the Series E-2 Preferred Stock immediately prior
to such Fundamental Transaction (the “Alternate Consideration”). For purposes of
any such conversion, the determination of the Conversion Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Corporation shall apportion the
Conversion Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holders shall be given the same choice as to the Alternate Consideration it
receives upon any conversion of this Series E-2 Preferred Stock following such
Fundamental Transaction. To the extent necessary to effectuate the foregoing
provisions, any successor to the Corporation or surviving entity in such
Fundamental Transaction shall adopt articles of incorporation or an amendment to
its articles of incorporation with the same terms and conditions and issue to
the Holders new preferred stock consistent with the foregoing provisions and
evidencing the Holders’ right to convert such preferred stock into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section 7(e) and insuring
that this Series E-2 Preferred Stock (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.

(f) Calculations. All calculations under this Section 7 shall be made to the
nearest cent or the nearest  1/100th of a share, as the case may be. For
purposes of this Section 7, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of the Corporation) issued
and outstanding.

(g) Notice to the Holders.

i. Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to any provision of this Section 7, the Corporation shall promptly mail
to each Holder a notice setting forth the Conversion Price after such adjustment
and setting forth a brief statement of the facts requiring such adjustment.

 

11



--------------------------------------------------------------------------------

ii. Notice to Allow Conversion by Holder. If (A) the Corporation shall declare a
dividend (or any other distribution in whatever form) on the Common Stock,
(B) the Corporation shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Corporation shall authorize the granting
to all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any shareholders of the Corporation shall be required in connection
with any reclassification of the Common Stock, any consolidation or merger to
which the Corporation is a party, any sale or transfer of all or substantially
all of the assets of the Corporation, of any compulsory share exchange whereby
the Common Stock is converted into other securities, cash or property or (E) the
Corporation shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Corporation, then, in each case,
the Corporation shall cause to be filed at each office or agency maintained for
the purpose of conversion of this Series E-2 Preferred Stock, and shall cause to
be delivered to each Holder at its last address as it shall appear upon the
stock books of the Corporation, at least 20 calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating
(x) the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice. The Holder is entitled to convert the Stated Value of its Series
E-2 Preferred Stock during the 20-day period commencing on the date of such
notice through the effective date of the event triggering such notice.

Section 8. Five Year Redemption. On or after the fifth anniversary of the
Original Issue Date of any shares Series E-2 Preferred Stock, the Company shall
have the right to redeem all, but not less than all, and the Holder of such
shares of Series E-2 Preferred Stock, upon written notice to the Corporation,
shall have the right to cause the Corporation to redeem all, but not less than
all, of such shares of Series E-2 Preferred Stock, for an amount in cash equal
to the Five Year Redemption Amount (such redemption, the “Five Year
Redemption”). The Corporation covenants and agrees that it will honor all
Conversion Notices tendered pursuant to this Section 8. Any notice of redemption
given by the Corporation or the Holder (a “Redemption Notice”) shall be in
writing and shall specify the date on which such redemption shall take place
(the “Redemption Date”), which shall not be less than three (3) Business Days
nor more than five (5) Business Days from the date of such Redemption Notice. If
any portion of the cash payment for a Five Year Redemption has not been paid by
the Corporation on the Redemption Date, interest shall accrue thereon until such
amount is paid in full at a rate equal to the lesser of 18% per annum or the
maximum rate permitted by applicable law.

Section 9. Redemption Upon Triggering Events.

(a) “Triggering Event” means any one or more of the following events (whatever
the reason and whether it shall be voluntary or involuntary or effected by
operation of law or

 

12



--------------------------------------------------------------------------------

pursuant to any judgment, decree or order of any court, or any order, rule or
regulation of any administrative or governmental body):

i. the Corporation shall fail to deliver certificates representing Conversion
Shares issuable upon a conversion hereunder that comply with the provisions
hereof prior to the fifth Trading Day after such certificates are required to be
delivered hereunder, or the Corporation shall provide written notice to any
Holder, including by way of public announcement, at any time, of its intention
not to comply with requests for conversion of any shares of Series E-2 Preferred
Stock in accordance with the terms hereof;

ii. the Corporation shall fail (after written demand from the Holder) to have
available a sufficient number of authorized and unreserved shares of Common
Stock to issue to such Holder upon a conversion hereunder;

iii. unless specifically addressed elsewhere in this Certificate of Designation
as a Triggering Event, the Corporation shall fail to observe or perform any
other covenant or agreement contained in the Preferred Transaction Documents,
written notice specifying such failure and requiring it to be remedied (and
stating that such notice is a “Notice of Default”) shall have been delivered to
the Corporation by the Holders of at least 67% of the shares of Series E-2
Preferred Stock then outstanding, and such failure shall not, if subject to the
possibility of a cure by the Corporation, have been cured within 30 calendar
days after the date on which such written notice was delivered;

iv. the Corporation shall be party to a Change of Control Transaction; or

v. there shall have occurred a Bankruptcy Event.

(b) Rights Upon Triggering Event. Upon the occurrence of a Triggering Event,
each Holder shall (in addition to all other rights it may have hereunder or
under applicable law) have the right, exercisable at the sole option of such
Holder, to require the Corporation to redeem all of the Series E-2 Preferred
Stock then held by such Holder for a redemption price equal to the Triggering
Redemption Amount; provided, however, that if a Triggering Event arises from the
failure to register the re-sale of certain shares of Conversion Shares, the
Corporation (i) shall only be so required to redeem those shares of Series E-2
Preferred Stock whose underlying Conversion Shares’ re-sale the Corporation has
failed to register, and (ii) shall have 45 calendar days to cure such Triggering
Event after delivery of the Notice of Default. The Triggering Redemption Amount
shall be due and payable within five Trading Days of the date on which the
notice for the payment therefor is provided by a Holder (the “Triggering
Redemption Payment Date”). If the Corporation fails to pay in full the
Triggering Redemption Amount hereunder on the date such amount is due in
accordance with this Section, the Corporation will pay interest thereon at a
rate equal to the lesser of 18% per annum or the maximum rate permitted by
applicable law, accruing daily from such date until the Triggering Redemption
Amount, plus all such interest thereon, is paid in full. For purposes of this
Section, a share of Series E-2 Preferred Stock is outstanding until such date as
the applicable Holder has been paid the Triggering Redemption Amount in cash.

 

13



--------------------------------------------------------------------------------

Section 10. Negative Covenants. So long as any shares of Series E-2 Preferred
Stock are outstanding, unless the holders of at least 67% of the then
outstanding shares of Series E-2 Preferred Stock shall have otherwise given
prior written consent, the Corporation shall not, and shall not permit any of
its subsidiaries (whether or not a Subsidiary on the Original Issue Date) to,
directly or indirectly:

(a) amend the Restated Articles of Organization, its bylaws or other charter
documents so as to materially and adversely affect any rights of any Holder;

(b) repay, repurchase or offer to repay, repurchase or otherwise acquire any
shares of its Common Stock, Common Stock Equivalents or Junior Securities,
except for the Conversion Shares to the extent permitted or required under the
Preferred Transaction Documents or as otherwise permitted by the Preferred
Transaction Documents;

(c) subject to Section 3(b) hereof, pay cash dividends or distributions on
Junior Securities of the Corporation;

(d) enter into, create, incur, assume, guarantee or suffer to exist any
Indebtedness, except as allowed or consented to under the Security Agreement; or

(e) enter into any agreement or understanding with respect to any of the
foregoing.

Section 11. Make-Whole Payment. Upon the conversion of any shares of Series E-2
Preferred Stock pursuant to Section 6 hereof and provided that the Conversion
Date for such shares occurs on or prior to the first anniversary of the Original
Issue Date of such shares, the Corporation shall pay or cause to be paid to the
Holder of the Series E-2 Preferred Stock so converted cash with respect to the
shares of Series E-2 Preferred Stock so converted in an amount equal to $500 per
$1,000 Stated Value of the Series E-2 Preferred Stock, less the amount of any
dividends paid in respect of the Series E-2 Preferred Stock before the relevant
Conversion Date (the “Make-Whole Payment”). The Company shall pay or cause the
Make-Whole Payment to be paid within five (5) Business Days of the applicable
Conversion Date. If the Make-Whole Payment is not made when due, the Make-Whole
Payment shall accrue interest at the rate of 18% per annum or the lesser rate
permitted by applicable law (such interest shall accrue daily from the due date
through and including the date of payment).

Section 12. Miscellaneous.

(a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holders hereunder including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, or sent
by a nationally recognized overnight courier service, addressed to the
Corporation, at 175 Crossing Boulevard, Framingham, Massachusetts 01702,
Attention: Chief Financial Officer, Facsimile: (508) 370-5353 with a copy (which
shall not constitute notice) to Edwards Angell Palmer & Dodge LLP, 111
Huntington Avenue, Boston, Massachusetts, Attention: Nathaniel S. Gardiner,
Facsimile: (617) 227-4420, or such other facsimile number or address as the
Corporation may specify for such purposes by notice to the Holders delivered in
accordance with this Section 11. Any and all notices or other communications or
deliveries to be provided by the Corporation hereunder shall be in writing and
delivered personally, by facsimile, or sent by a nationally recognized overnight

 

14



--------------------------------------------------------------------------------

courier service addressed to each Holder at the facsimile number or address of
such Holder appearing on the books of the Corporation, or if no such facsimile
number or address appears on the books of the Corporation, at the principal
place of business of the Holders, with a copy (which shall not constitute
notice) to Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., One Financial
Center, Boston, Massachusetts 02111, Attention: Brian Keane, Facsimile:
(617) 542-2241. Any notice or other communication or deliveries hereunder shall
be deemed given and effective on the earliest of (i) the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section 11 prior to 5:30 p.m. (New York City time) on
any date, (ii) the date immediately following the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section 11 between 5:30 p.m. and 11:59 p.m. (New York City
time) on any date, (iii) the second Business Day following the date of mailing,
if sent by nationally recognized overnight courier service, or (iv) upon actual
receipt by the party to whom such notice is required to be given.

(b) Absolute Obligation. Except as expressly provided herein, no provision of
this Certificate of Designation shall alter or impair the obligation of the
Corporation, which is absolute and unconditional, to pay liquidated damages,
accrued dividends and accrued interest, as applicable, on the shares of Series
E-2 Preferred Stock at the time, place, and rate, and in the coin or currency,
herein prescribed.

(c) Lost or Mutilated Series E-2 Preferred Stock Certificate. If a Holder’s
Series E-2 Preferred Stock certificate shall be mutilated, lost, stolen or
destroyed, the Corporation shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated certificate, or in lieu of
or in substitution for a lost, stolen or destroyed certificate, a new
certificate for the shares of Series E-2 Preferred Stock so mutilated, lost,
stolen or destroyed, but only upon receipt of evidence of such loss, theft or
destruction of such certificate, and of the ownership hereof reasonably
satisfactory to the Corporation.

(d) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Certificate of Designation shall be
governed by and construed and enforced in accordance with the internal laws of
the Commonwealth of Massachusetts, without regard to the principles of conflict
of laws thereof.

(e) Waiver. Any waiver by the Corporation or a Holder of a breach of any
provision of this Certificate of Designation shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Certificate of Designation or a waiver by any
other Holders. The failure of the Corporation or a Holder to insist upon strict
adherence to any term of this Certificate of Designation on one or more
occasions shall not be considered a waiver or deprive that party (or any other
Holder) of the right thereafter to insist upon strict adherence to that term or
any other term of this Certificate of Designation. Any waiver by the Corporation
or a Holder must be in writing.

(f) Severability. If any provision of this Certificate of Designation is
invalid, illegal or unenforceable, the balance of this Certificate of
Designation shall remain in effect, and if any provision is inapplicable to any
Person or circumstance, it shall nevertheless remain applicable to all other
Persons and circumstances. If it shall be found that any interest or other
amount deemed

 

15



--------------------------------------------------------------------------------

interest due hereunder violates the applicable law governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum rate of interest permitted under applicable law.

(g) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment or other obligation
shall be made or performed on the next succeeding Business Day.

(h) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designation and shall not be deemed to
limit or affect any of the provisions hereof.

(i) Status of Converted or Redeemed Series E-2 Preferred Stock. Shares of Series
E-2 Preferred Stock may only be issued pursuant to the Securities Purchase
Agreement. If any shares of Series E-2 Preferred Stock shall be converted,
redeemed or reacquired by the Corporation, such shares shall resume the status
of authorized but unissued shares of Preferred Stock and shall no longer be
designated as Series E-2 10% Convertible Preferred Stock.”

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate of
Designations, Preferences and Rights this          day of                     ,
2009.

 

GTC BIOTHERAPEUTICS, INC. By:  

 

Name:   Title:  

 

17



--------------------------------------------------------------------------------

ANNEX A

NOTICE OF CONVERSION

(TO BE EXECUTED BY THE REGISTERED HOLDER IN ORDER TO CONVERT SHARES

OF SERIES E-2 PREFERRED STOCK)

The undersigned hereby elects to convert the number of shares of Series E-2 10%
Convertible Preferred Stock indicated below into shares of common stock, par
value $0.01 per share (the “Common Stock”), of GTC Biotherapeutics, Inc., a
Massachusetts corporation (the “Corporation”), according to the conditions
hereof, as of the date written below. If shares of Common Stock are to be issued
in the name of a Person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as may be required by the Corporation in accordance
with the Securities Purchase Agreement. No fee will be charged to the Holders
for any conversion, except for any such transfer taxes.

Conversion calculations:

Date to Effect Conversion:

Number of shares of Series E-2 Preferred Stock owned prior to Conversion:

Number of shares of Series E-2 Preferred Stock to be Converted:

Stated Value of shares of Series E-2 Preferred Stock to be Converted:

Number of shares of Common Stock to be Issued:

Applicable Conversion Price:

Number of shares of Series E-2 Preferred Stock owned subsequent to Conversion:

Make-Whole Payment in respect of the shares of Series E-2 Preferred Stock to be
Converted:

 

[HOLDER] By:  

 

Name:   Title:  

 

18



--------------------------------------------------------------------------------

Exhibit C

Form of Escrow Agreement